Exhibit 10






Execution Version
    
    
$750,000,000
CREDIT AGREEMENT
dated as of
April 6, 2020
among


Consolidated Edison, Inc.,
as Borrower


The Lenders Party Hereto
and
Bank of America, N.A.,
as Administrative Agent
___________________________________________


JPMorgan Chase Bank, N.A.,
as Syndication Agent


Barclays Bank PLC,
Citibank, N.A. and
Mizuho Bank, Ltd.,
as Documentation Agents


___________________________________________




BofA Securities, Inc. and
JPMorgan Chase Bank, N.A.,
as Joint Lead Arrangers and Bookrunners








--------------------------------------------------------------------------------















    
TABLE OF CONTENTS
 
Page


Article 1
Definitions
 
 
Section 1.01. Definitions    
1


Section 1.02. Accounting Terms and Determinations
18


Section 1.03. Types of Borrowings    
18


Section 1.04. [Reserved].    
18


Section 1.05. Division of LLCs
18


 
 
Article 2
The Credits
 
 
Section 2.01.  Commitments.    
19


Section 2.02. Notice of Borrowing    
19


Section 2.03. [Reserved]
20


Section 2.04. Notice to Lenders; Funding of Loans    
20


Section 2.05. Maturity of Loans    
21


Section 2.06. Interest Rates    
21


Section 2.07. Method of Electing Interest Rates
23


Section 2.08. Fees    
25


Section 2.09. Termination or Reduction of Commitments    
25


Section 2.10. Optional Prepayments        
26


Section 2.11. General Provisions as to Payments
26


Section 2.12. Funding Losses        
27


Section 2.13. Computation of Interest and Fees
27


Section 2.14. Notes; Evidence of Debt
27


Section 2.15. Regulation D Compensation    
28


Section 2.16. Change of Control    
28


Section 2.17. Increased Commitments; Additional Lenders.    
29


Section 2.18.  [Reserved].
30


Section 2.19. [Reserved].
30


Section 2.20. Defaulting Lenders
30


 
 
Article 3
Conditions
 
 
Section 3.01. Effectiveness    
31


Section 3.02. Borrowings
32





i

--------------------------------------------------------------------------------




Section 3.03. Term Loan Conversion Date    
33


 
 
Article 4
Representations and Warranties
 
 
Section 4.01. Corporate Existence and Power
34


Section 4.02. Corporate and Governmental Authorization; No Contravention
34


Section 4.03. Binding Effect
34


Section 4.04. Financial Information    
34


Section 4.05. Litigation
35


Section 4.06. Compliance with ERISA
35


Section 4.07. Environmental Matters    
35


Section 4.08. Taxes    
36


Section 4.09. Subsidiaries    
36


Section 4.10.  Investment Company Status
36


Section 4.11. Full Disclosure    
36


Section 4.12. Sanctions and Anti-Corruption Laws    
36


 
 
Article 5
Covenants
 
 
Section 5.01. Information
37


Section 5.02. Payment of Obligations    
39


Section 5.03. Maintenance of Property; Insurance    
40


Section 5.04. Conduct of Business and Maintenance of Existence
40


Section 5.05. Compliance with Laws    
40


Section 5.06. Inspection of Property, Books and Records    
41


Section 5.07. Consolidations, Mergers and Transfers of Assets
41


Section 5.08. Use of Proceeds    
42


Section 5.09. Negative Pledge
42


Section 5.10. Debt to Total Capital    
43


Section 5.11. Transactions with Affiliates
43


Section 5.11. Transactions with Affiliates
43


 
 
Article 6
Defaults
 
 
Section 6.01. Events of Default
44


Section 6.02. Notice of Default
46


Section 6.03. [Reserved].
46


 
 
Article 7
The Agents
 
 
Section 7.01. Appointment and Authorization
46


Section 7.02. Administrative Agent and Affiliates    
46





ii

--------------------------------------------------------------------------------




Section 7.03. Action by Administrative Agent
47


Section 7.04. Consultation with Experts
47


Section 7.05. Liability of Administrative Agent
47


Section 7.06. Delegation of Duties    
48


Section 7.07. Indemnification
49


Section 7.08. Credit Decision
49


Section 7.09. Successor Administrative Agent.
49


Section 7.10. Administrative Agent’s Fee    
50


Section 7.11. Other Agents    
50


Section 7.12. Certain ERISA Matters.
50


 
 
Article 8
Change in Circumstances
 
 
Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair    
52


Section 8.02. Illegality
52


Section 8.03. Increased Cost and Reduced Return.    
53


Section 8.04. Taxes
54


Section 8.05. Base Rate Loans Substituted for Affected Euro-Dollar Loans    
59


Section 8.06. Substitution of Lender
59


 
 
Article 9
Miscellaneous
 
 
Section 9.01. Notices    
59


Section 9.02. No Waivers
61


Section 9.03. Expenses; Indemnification    
61


Section 9.04. Set-offs; Sharing.
62


Section 9.05. Amendments and Waivers
63


Section 9.06. Successors and Assigns
64


Section 9.07. [Reserved]
66


Section 9.08. No Reliance on Margin Stock    
66


Section 9.09. Confidentiality    
66


Section 9.10. Governing Law; Submission to Jurisdiction    
67


Section 9.11. Counterparts; Integration
68


Section 9.12. WAIVER OF JURY TRIAL
68


Section 9.13. USA PATRIOT Act Notice    
68


Section 9.14. No Advisory or Fiduciary Duty
68


Section 9.15. Survival    
69


Section 9.16. Electronic Execution of Assignments and Certain Other
Documents    
69


Section 9.17. Acknowledgment And Consent To Bail-in Of Affected Financial
Institutions    
69


 
 
 
 







iii

--------------------------------------------------------------------------------








COMMITMENT SCHEDULE
PRICING SCHEDULE


EXHIBIT A    -
Note
EXHIBIT B    -
Notice of Borrowing
EXHIBIT C    -
Notice of Interest Rate Election
EXHIBIT D    -
[Reserved]
EXHIBIT E    -
[Reserved]
EXHIBIT F    -
Opinion of Counsel for Borrower
EXHIBIT G    -
[Reserved]
EXHIBIT H-1    
U.S. Tax Compliance Certificate for Foreign
 
Lenders That Are Not Partnerships
EXHIBIT H-2
U.S. Tax Compliance Certificate for Foreign
 
Participants That Are Not Partnerships
EXHIBIT H-3    
U.S. Tax Compliance Certificate for Foreign
 
Participants That Are Partnerships
EXHIBIT H-4    
U.S. Tax Compliance Certificate for Foreign
 
Lenders That Are Partnerships
EXHIBIT I    -
Assignment and Assumption Agreement
EXHIBIT J    -
[Reserved]







iv

--------------------------------------------------------------------------------









CREDIT AGREEMENT
AGREEMENT dated as of April 6, 2020 among CONSOLIDATED EDISON, INC., the LENDERS
party hereto and BANK OF AMERICA, N.A., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:


“Additional Lender” means a Person which becomes a Lender pursuant to Section
2.17.
“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity.
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent,
completed by such Lender and returned to the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls the Borrower (a “Controlling Person”) or (ii) any
Person (other than the Borrower or a Subsidiary of the Borrower) which is
controlled by or is under common control with a Controlling Person. As used
herein, the term “control” means possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Agent” means any of the Administrative Agent, the Documentation Agents and the
Syndication Agent, and “Agents” means any two or more of the foregoing.
“Agent Parties” shall have the meaning set forth in Section 9.01.
“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries concerning or
relating to bribery or anti-corruption.




1

--------------------------------------------------------------------------------








“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an affiliate of a Lender or (iii) an entity or an affiliate of an entity
that administers or manages a Lender.
“Assignment and Assumption Agreement” has the meaning set forth in Section
9.06(b).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time that is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that (except with respect to a Lender that is subject to a Bail-In
Action) a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
governmental authority or instrumentality thereof, so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of ½ of 1% plus the Federal Funds Rate for
such day, or (iii) the Euro-Dollar Rate for a one-month Interest Period
determined on such day (or if such day is not a




2

--------------------------------------------------------------------------------








Euro-Dollar Business Day, the immediately preceding Euro-Dollar Business Day)
plus 1%; provided that if that Base Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Base Rate Loan” means a Loan which bears interest at a rate determined on the
basis of the Base Rate pursuant to the applicable Notice of Borrowing or Notice
of Interest Rate Election or the provisions of Section 2.07(a) or Article 8.
“Base Rate Margin” means the applicable rate per annum for Base Rate Loans
determined in accordance with the Pricing Schedule.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.
“Borrower” means Consolidated Edison, Inc., a New York corporation.
“Borrower Materials” has the meaning set forth in Section 5.01.
“Borrower’s 2019 Annual Report” means the Borrower’s Annual Report on Form 10-K
for the year ended December 31, 2019, as filed with the SEC pursuant to the
Exchange Act.
“Borrowing” has the meaning set forth in Section 1.03.
“Change in Law” means the occurrence of any of the following: (a) the adoption
or taking effect of any law, rule, regulation or treaty, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation or
application thereof by any governmental authority, or (c) the making or issuance
of any request, rules, guideline, requirement or directive (whether or not
having the force of law) by any governmental authority; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” after the date hereof
regardless of the date enacted, adopted, issued or implemented.






3

--------------------------------------------------------------------------------








“Change of Control” means if (i) any person or group of persons (within the
meaning of Section 13 or 14 of the Exchange Act) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the SEC under said
Act) of 40% or more of the outstanding shares of common stock of the Borrower;
or (ii) during any period of 12 consecutive calendar months, individuals who
either (a) were directors of the Borrower on the first day of such period, (b)
were nominated or elected as a director of the Borrower by at least a majority
of such directors or (c) are serving as a director pursuant to the Borrower’s
emergency by-laws shall cease to constitute a majority of the Borrower’s board
of directors.
“Commitment” means (i) with respect to each Lender listed on the Commitment
Schedule, the amount set forth opposite such Lender’s name on the Commitment
Schedule, (ii) with respect to each Additional Lender, the amount of the
Commitment assumed by it pursuant to Section 2.17 and (iii) with respect to any
Eligible Assignee which becomes a Lender pursuant to Section 9.06(b), the amount
of the transferor Lender’s Commitment assigned to it pursuant to Section
9.06(b), in each case as such amount may be changed from time to time pursuant
to Section 2.09 or 9.06(b); provided that, if the context so requires, the term
“Commitment” means the obligation of a Lender to extend credit up to such amount
to the Borrower hereunder.
“Commitment Schedule” means the Commitment Schedule attached hereto.
“ConEd” means Consolidated Edison Company of New York, Inc., a New York
corporation, all of the common stock of which is owned by the Borrower, and its
successors.
“Consolidated Debt” means, at any date, the Debt (other than Non-recourse Debt)
of the Borrower and its Consolidated Subsidiaries, determined on a consolidated
basis as of such date.
“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.
“Consolidated Total Capital” means, at any date, the sum of (x) Consolidated
Debt plus (y) consolidated stockholders’ equity of the Borrower and its
Consolidated Subsidiaries (including for this purpose any amount attributable to
stock which is required to be redeemed or is redeemable at the option of the
holder, if certain events or conditions occur or exist or otherwise), in each
case determined at such date.










4

--------------------------------------------------------------------------------








“Credit Exposure” means, with respect to any Lender at any time, (i) the amount
of its Commitment (whether used or unused) at such time or (ii) if its
Commitment has terminated, the aggregate outstanding principal amount of its
Loans at such time.
“Debt” of any Person means, at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (iv) all obligations of such Person as lessee which, as provided in
Section 1.02, are capitalized in accordance with GAAP, (v) all non-contingent
obligations (and, for purposes of Section 5.09 and the definitions of Material
Debt and Material Financial Obligations, all contingent obligations) of such
Person to reimburse any bank or other Person in respect of amounts paid under a
letter of credit or similar instrument, (vi) all Debt secured by a Lien on any
asset of such Person, whether or not such Debt is otherwise an obligation of
such Person, and (vii) all Guarantees by such Person of Debt of another Person
(each such Guarantee to constitute Debt in an amount equal to the amount of such
other Person’s Debt Guaranteed thereby).
“Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any condition or event which constitutes an Event of Default
with respect to the Borrower or which with the giving of notice or lapse of time
or both would, unless cured or waived, become an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to the Administrative Agent any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Domestic Business Days after request by the Administrative Agent, acting
in good faith, to provide a confirmation in writing that it will comply with its
obligations to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a


5

--------------------------------------------------------------------------------








Defaulting Lender pursuant to this clause (c) upon the Administrative Agent’s
receipt of such confirmation in form and substance satisfactory to it, or (d)
has become, or has a Parent that has become, the subject of a Bankruptcy Event
or a Bail-In Action.
“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.
“Disclosed Matters” means the matters disclosed in public filings with the
Securities and Exchange Commission made by the Borrower or any of its
Consolidated Subsidiaries on or prior to February 20, 2020 on Form 8-K, Form 10-
Q or Form 10-K. For the avoidance of doubt, the disclosure in such documents
shall not be deemed to include any disclosure of “Risk Factors” or risks
included in any “forward-looking statements” disclaimer or any other statements
that are similarly predictive or forward-looking in nature, but in each case,
other than any specific factual information contained therein.
“Documentation Agent” means each of Barclays Bank PLC, Citibank, N.A. and Mizuho
Bank, Ltd., each in its capacity as a documentation agent in respect of this
Agreement.
“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.
“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;








6

--------------------------------------------------------------------------------








“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date the Commitments become effective in accordance
with Section 3.01.
“Eligible Assignee” means (i) a Lender; (ii) an affiliate of a Lender; (iii) an
Approved Fund; and (iv) any other Person (other than the Borrower or any
Affiliate or Subsidiary of the Borrower, a Defaulting Lender or any Affiliate of
a Defaulting Lender or a natural Person (or holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of a natural person)
approved by the Administrative Agent and, unless (x) such Person is taking
delivery of an assignment in connection with physical settlement of a credit
derivatives transaction or (y) an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed). If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment thresholds specified in paragraph (b)(i) of
Section 9.06), the Borrower shall be deemed to have given its consent five
Domestic Business Days after the date notice thereof has been delivered by the
assigning Lender (through the Administrative Agent) unless such consent is
expressly refused by the Borrower prior to such fifth Domestic Business Day.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment or the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment, including (without limitation) ambient air, surface
water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
“ERISA Group” means the Borrower, any Subsidiary of the Borrower and all members
of a controlled group of corporations and all trades or businesses (whether or
not incorporated) under common control which, together with the Borrower or any
Subsidiary of the Borrower, are treated as a single employer under Section 414
of the Internal Revenue Code.


7

--------------------------------------------------------------------------------








“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.
“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.
“Euro-Dollar Loan” means a Loan which bears interest at a Euro-Dollar Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election.
“Euro-Dollar Margin” means the applicable rate per annum for Euro-Dollar Loans
determined in accordance with the Pricing Schedule.
“Euro-Dollar Rate” means a rate of interest determined pursuant to Section
2.06(b) on the basis of a London Interbank Offered Rate.
“Euro-Dollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents).
“Events of Default” has the meaning set forth in Section 6.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Debt” means (a) any Debt of any Regulated Subsidiary of the Borrower,
(b) project financings incurred by Subsidiaries of the Borrower which are
Non-recourse Debt, (c) Debt with an aggregate principal amount not to exceed
$500 million, other than the Loans and (d) any Debt incurred to refinance Debt
of the Borrower outstanding as of December 31, 2019.




8

--------------------------------------------------------------------------------








“Excluded Equity” means (a) any equity issuances by the Borrower or any of its
Subsidiaries pursuant to employee stock plans or dividend reinvestment plans
established in the ordinary course of business and (b) any equity forward
transactions entered into prior to the Effective Date by the Borrower or any of
its Subsidiaries and any equity issuances pursuant to such equity forward
transactions.
“Existing Revolving Credit Agreement” means that certain Credit Agreement dated
as of December 7, 2016 among Consolidated Edison Company of New York, Inc.,
Consolidated Edison, Inc., Orange and Rockland Utilities, Inc., a New York
corporation, as borrowers, the lenders party thereto from time to time and Bank
of America, N.A., as administrative agent, as such agreement was amended
pursuant to that certain Extension Agreement and First Amendment to Credit
Agreement dated as of April 1, 2019.
“FATCA” has the meaning set forth in Section 8.04.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Domestic Business Day next succeeding such day, provided that (i) if such day is
not a Domestic Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Domestic Business Day as so
published on the next succeeding Domestic Business Day and (ii) if no such rate
is so published on such next succeeding Domestic Business Day, the Federal Funds
Rate for such day shall be the average rate charged to Bank of America, N.A. on
such day on such transactions as determined by the Administrative Agent.
“FERC” means the Federal Energy Regulatory Commission.
“Fiscal Quarter” means a fiscal quarter of the Borrower.
“Fiscal Year” means a fiscal year of the Borrower.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles as in effect from time to
time, applied on a basis consistent (except for changes concurred in by the
Borrower’s independent public accountants) with the most recent audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Lenders.




9

--------------------------------------------------------------------------------








“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by virtue of an agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay, or
to maintain financial statement conditions or otherwise), (ii) to reimburse a
bank for amounts drawn under a letter of credit for the purpose of paying such
Debt or (iii) entered into for the purpose of assuring in any other manner the
holder of such Debt of the payment thereof or to protect such holder against
loss in respect thereof (in whole or in part), provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.
“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives and by-products and
other hydrocarbons, or any substance having any constituent elements displaying
any of the foregoing characteristics.
“Increased Commitments” has the meaning set forth in Section 2.17(a).
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Interest Period” means: with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter, as the Borrower
may elect in such notice; provided that:
(a)    any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;


(b)    any Interest Period which begins on the last Euro-Dollar Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;












    


10

--------------------------------------------------------------------------------












(c)    any Interest Period which would end after the Maturity Date shall end on
the Maturity Date; and


(d)    after giving effect to all Borrowings, all conversions of Loans from one
type to the other and all continuations of Loans of the same type, there shall
not be more than 10 Interest Periods in effect unless otherwise agreed between
the Borrower and the Administrative Agent.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
“Joint Lead Arrangers” means BofA Securities, Inc. and JPMorgan Chase Bank,
N.A., each in its capacity as a joint lead arranger and bookrunner in respect of
this Agreement.
“Lender” means (i) each bank or other institution listed on the Commitment
Schedule, (ii) each Eligible Assignee which becomes a Lender pursuant to Section
9.06(b), (iii) each Person which becomes a Lender pursuant to Section 8.06 or
2.17 and (iii) their respective successors.
“LIBOR Successor Rate” shall have the meaning assigned to such term in Section
2.06(g).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has substantially the same practical effect as a security
interest, in respect of such asset. For purposes hereof, the Borrower or any of
its Subsidiaries shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.








11

--------------------------------------------------------------------------------








“Loan” means a loan made or to be made by a Lender pursuant to Section 2.01(a)
or converted pursuant to Section 2.05; provided that, if any such loan or loans
(or portions thereof) are combined or subdivided pursuant to a Notice of
Interest Rate Election, the term “Loan” shall refer to the combined principal
amount resulting from such combination or to each of the separate principal
amounts resulting from such subdivision, as the case may be.
“London Interbank Offered Rate” has the meaning set forth in Section 2.06(b).
“Material Adverse Effect” means (i) a material adverse effect upon the business,
financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole; (ii) a material adverse effect on the ability of
the Borrower to perform its obligations under this Agreement and the Notes; or
(iii) a material adverse effect on the rights and remedies of the Administrative
Agent and the Lenders under this Agreement and the Notes.
“Material Debt” means Debt (except (i) Debt of the Borrower outstanding
hereunder and (ii) Non-recourse Debt) of the Borrower and/or one or more of its
Subsidiaries, arising in one or more related or unrelated transactions, in an
aggregate principal or face amount exceeding $150,000,000.
“Material Financial Obligations” means a principal or face amount of Debt (other
than (i) the Loans and (ii) Non-recourse Debt) and/or payment or
collateralization obligations in respect of Derivatives Obligations of the
Borrower and/or one or more of its Subsidiaries, arising in one or more related
or unrelated transactions, exceeding in the aggregate $150,000,000.
“Material Plan” means, at any time, a Plan or Plans having aggregate Unfunded
Liabilities in excess of $150,000,000.
“Material Subsidiary” means at any time, any Subsidiary of the Borrower that is
a “significant subsidiary” (as such term is defined in Regulation S-X of the SEC
(17 C.F.R. §210.1-02(w) (or any successor provision)), but treating all
references therein to the “registrant” as references to the Borrower).
“Maturity Date” means, as to any Lender, the Revolver Termination Date, unless a
Term Loan Election has been made and the Term Loan Conversion Date has occurred,
in which case “Maturity Date” shall mean the Term Loan Maturity Date (or, in
each case, if any such date is not a Euro-Dollar Business Day, the next
preceding Euro-Dollar Business Day).
“Multiemployer Plan” means, at any time, an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five-year period.


12

--------------------------------------------------------------------------------








“Net Cash Proceeds” means (a) with respect to the incurrence, issuance, offering
or placement of Debt for borrowed money, the excess, if any, of (i) cash or cash
equivalents received by the Borrower and its Subsidiaries in connection with
such incurrence, issuance, offering or placement over (ii) the underwriting
discounts and commissions and other fees and expenses incurred by the Borrower
or its Subsidiaries in connection with such incurrence, issuance, offering or
placement; and (b) with respect to the issuances of equity securities or
equity-linked securities, the excess of (i) the cash or cash equivalents
received by the Borrower and its Subsidiaries in connection with such issuance
over (ii) the underwriting discounts and commissions and other fees and expenses
incurred by the Borrower or any of its Subsidiaries in connection with such
issuance.
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Non-recourse Debt” means Debt of any Subsidiary of the Borrower or any other
Person with respect to which such Subsidiary has granted any security interest,
lien, mortgage, encumbrance, guarantee or other credit support of any kind: (a)
as to which none of the Borrower or any other Subsidiary of the Borrower (i)
provides any guarantee of or credit support with respect to such Debt of any
kind (including any undertaking, guarantee, indemnity, agreement or instrument
that would constitute Debt) or (ii) is directly or indirectly liable (as a
guarantor or otherwise) (other than for fraud, misrepresentation, misapplication
of funds, waste, environmental claims, voluntary bankruptcy, collusive
involuntary bankruptcy, prohibited transfers and violations of single purpose
entity covenants), provided, for avoidance of doubt, normal and customary
sponsor support arrangements (including, without limitation, guarantees or
letters of credit provided for project debt service, major maintenance or
operations and maintenance reserves) existing on February 11, 2019 and
additional such arrangements entered into or otherwise arising after February
11, 2019 in an aggregate amount for such additional arrangements not to exceed
$150,000,000 at any time outstanding, do not constitute guarantee or credit
support with respect to, or direct or indirect liability for, such Debt, and (b)
no default with respect to which (including any rights that the holders thereof
may have to take enforcement action against such Subsidiary or other Person)
would permit (upon notice, lapse of time or both) any holder of any other Debt
of the Borrower or any Subsidiary of the Borrower to declare a default under
such other Debt or cause the payment thereof to be accelerated or payable prior
to its stated maturity.
“Notes” means promissory notes of the Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the Loans
made to it, and “Note” means any one of such promissory notes issued hereunder.








13

--------------------------------------------------------------------------------








“Notice of Borrowing” means a notice of a Borrowing pursuant to Section 2.02,
which shall be substantially in the form of Exhibit B or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Notice of Interest Rate Election” means a notice of (a) a conversion of Loans
from one type to the other or (b) a continuation of Euro-Dollar Loans, pursuant
to Section 2.07, which shall be substantially in the form of Exhibit C or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“O&R” means Orange and Rockland Utilities, Inc., a New York corporation and
wholly-owned Subsidiary of the Borrower, and its successors.
“Other Taxes” has the meaning set forth in Section 8.04(a).
“Parent” means, with respect to any Lender, any Person controlling such Lender.
“Participant” has the meaning set forth in Section 9.06(d).
“Participant Register” has the meaning set forth in Section 9.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Percentage” means, with respect to any Lender at any time, the percentage
(carried out to the ninth decimal place) which the amount of its Commitment at
such time represents of the aggregate amount of all the Commitments at such
time, subject to adjustment as provided in Section 2.20 when a Defaulting Lender
shall exist. At any time after the Commitments shall have terminated, the term
“Percentage” shall refer to a Lender’s Percentage immediately before such
termination, adjusted to reflect any subsequent assignments pursuant to Section
9.06(b) and to any Lender’s status as a Defaulting Lender at the time of
determination. The initial Percentage of each Lender is set forth opposite the
name of such Lender on the Commitment Schedule attached hereto or in the
Assignment and Assumption Agreement pursuant to which such Lender becomes a
party hereto, as applicable.
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.




14

--------------------------------------------------------------------------------






“Plan” means, at any time, an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.
“Platform” has the meaning set forth in Section 5.01.
“Public Lender” has the meaning set forth in Section 5.01.
“Pricing Schedule” means the Pricing Schedule attached hereto.
“Prime Rate” means the rate of interest publicly announced by Bank of America,
N.A. in New York City from time to time as its Prime Rate.
“PSC” means the New York State Public Service Commission.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Quarterly Payment Dates” means each March 31, June 30, September 30 and
December 31.
“Regulated Subsidiary” means Consolidated Edison Company of New York, Inc.,
Orange and Rockland Utilities, Inc., Rockland Electric Company, and, subject to
the Administrative Agent’s approval (such approval not to be unreasonably
withheld or delayed), any regulated subsidiary of the Borrower identified by the
Borrower to the Administrative Agent in writing after the date hereof.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having more than 50% in aggregate
amount of the Credit Exposures at such time (exclusive in each case of the
Credit Exposure(s) of Defaulting Lenders).
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


15

--------------------------------------------------------------------------------








“Responsible Officer” means the chief executive officer, chief financial officer
or treasurer of the Borrower and solely for purposes of the delivery of
incumbency certificates pursuant to Section 3.01, the secretary or any assistant
secretary of the Borrower and, solely for purposes of notices given pursuant to
Article 2, any other officer or employee of the Borrower so designated by any of
the foregoing officers; provided that one of the foregoing officers has provided
written notice to the Administrative Agent of such designation (in a form
reasonably acceptable to the Administrative Agent). Any document delivered
hereunder that is signed by a Responsible Officer of the Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.
“Revolver Termination Date” means July 2, 2020.
“Revolving Credit Period” means the period from and including the Effective Date
to but not including the Revolver Termination Date.
“Sanctions” shall mean any economic or financial sanctions or trade embargoes
administered or enforced by the United States Department of Treasury’s Office of
Foreign Assets Control, the United States Departments of State or Commerce or
any other United States governmental authority, or any other relevant sanctions
authority.
“Scheduled Unavailability Date” shall have the meaning assigned to such term in
Section 2.06(g).


“SEC” means the Securities and Exchange Commission.
“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person. Unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.
“Syndication Agent” means JPMorgan Chase Bank, in its capacity as a syndication
agent in respect of this Agreement.
“Taxes” has the meaning set forth in Section 8.04(a).
“Term Loan Conversion Date” means, if the Term Loan Election has been made, the
date on which all Loans outstanding on such date are converted into a term loan
pursuant to Section 2.05.
“Term Loan Election” has the meaning set forth in Section 2.05.


16

--------------------------------------------------------------------------------








“Term Loan Maturity Date” means the date that is 270 days after the Term Loan
Conversion Date.
“Total Outstanding Amount” means, at any time the aggregate outstanding
principal amount of the Loans of the Borrower determined at such time after
giving effect, if one or more Loans are being made at such time, to any
substantially concurrent application of the proceeds thereof to repay one or
more other Loans.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
“United States” means the United States of America.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
8.04(f)(iii).
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised


17

--------------------------------------------------------------------------------






under it or to suspend any obligation in respect of that liability or any of the
powers under that Bail-In Legislation that are related to or ancillary to any of
those powers.
Section 1.02.    Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP; provided that,
if the Borrower notifies the Administrative Agent that the Borrower wishes to
amend any provision hereof to eliminate the effect of any change in GAAP after
the date hereof (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend any provision hereof for such purpose), then such
provision shall be applied with respect to the Borrower on the basis of GAAP in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such provision is amended in a manner
satisfactory to the Borrower and the Required Lenders. Notwithstanding anything
to the contrary contained herein, for purposes of this Agreement leases shall
continue to be accounted for on a basis consistent with that reflected in the
financial statements of the Borrower for the fiscal year ended December 31,
2017, and all calculations and deliverables under this Agreement shall be made
or delivered, as applicable, in accordance with such accounting.


Section 1.03.    Types of Borrowings. The term “Borrowing” denotes (i) the
aggregation of Loans made or to be made by one or more Lenders pursuant to
Article 2 on the same day, all of which Loans are of the same type (subject to
Article 8) and, except in the case of Base Rate Loans, have the same initial
Interest Period or (ii) if the context so requires, the borrowing of such Loans.
Borrowings are classified for purposes hereof by reference to the pricing of
Loans comprising such Borrowing (e.g., a “Euro-Dollar Borrowing” is a Borrowing
comprised of Euro-Dollar Loans).


Section 1.04.    [Reserved].


Section 1.05.    Division of LLCs. For all purposes under this Agreement, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.
















18

--------------------------------------------------------------------------------








ARTICLE 2
THE CREDITS


Section 2.01.     Commitments.


(a)    Loans. Each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make loans to the Borrower pursuant to this Section
from time to time during the Revolving Credit Period; provided that, immediately
after each such loan is made, (i) the aggregate outstanding principal amount of
such Lender’s Loans to the Borrower shall not exceed its Commitment and (ii) the
Total Outstanding Amount shall not exceed the aggregate amount of the
Commitments. Within the foregoing limits, the Borrower may borrow under this
subsection, prepay Loans to the extent permitted by Section 2.10 and reborrow at
any time during the Revolving Credit Period under this subsection; provided, for
the avoidance of doubt, that the Borrower shall not be entitled to reborrow
pursuant to this sentence Loans which are prepaid at any time following the Term
Loan Conversion Date.


(b)    Minimum Amounts. Each Borrowing under this Section shall be in an
aggregate principal amount of $5,000,000 or any larger multiple of $1,000,000
(except that any such Borrowing may be in the aggregate amount available within
the limitations set forth above) and shall be made from the several Lenders
ratably in proportion to their respective Commitments.


Section 2.02.     Notice of Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice of any Borrowing by (A) telephone or (B)
a Notice of Borrowing; provided that any telephonic notice must be confirmed
promptly by delivery to the Administrative Agent of a Notice of Borrowing not
later than (x) 10:30 A.M. (New York City time) on the date that is one Domestic
Business Day before each Base Rate Borrowing and (y) 1:00 P.M. (New York City
time) on the third Euro-Dollar Business Day before each Euro-Dollar Borrowing,
specifying:


(a)    the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing;


(b)    the aggregate amount of such Borrowing;


(c)    whether the Loans comprising such Borrowing are to bear interest
initially at the Base Rate or a Euro-Dollar Rate; and


(d)    in the case of a Euro-Dollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period;


19

--------------------------------------------------------------------------------










provided that, in the case of any Euro-Dollar Borrowing to be made on the
Effective Date, the Borrower shall have delivered to the Administrative Agent,
concurrently with or prior to the delivery of the Notice of Borrowing in respect
of such Borrowing, a duly executed funding indemnity letter in form and
substance reasonably satisfactory to the Administrative Agent.
Section 2.03.     [Reserved.]


Section 2.04.     Notice to Lenders; Funding of Loans. (a) Promptly after
receiving a Notice of Borrowing, the Administrative Agent shall notify each
Lender of the contents thereof and of such Lender’s share (if any) of such
Borrowing and such Notice of Borrowing shall not thereafter be revocable by the
Borrower.


(b)    Not later than 12:00 Noon (New York City time) on the date of each
Borrowing, each Lender shall make available its share of such Borrowing, in
Federal or other funds immediately available in New York City, to the
Administrative Agent at its address specified in or pursuant to Section 9.01.
Unless the Administrative Agent determines that any applicable condition
specified in Article 3 has not been satisfied, the Administrative Agent will
make the funds so received from the Lenders available to the Borrower at the
Administrative Agent’s aforesaid address.


(c)    Unless the Administrative Agent shall have received notice from a Lender
before the time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with Section
2.04(b) and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such share available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) if such amount is repaid by the Borrower, a rate per annum equal
to the higher of the Federal Funds Rate and the interest rate applicable to such
Borrowing pursuant to Section 2.06 and (ii) if such amount is repaid by such
Lender, the Federal Funds Rate. If such Lender shall repay to the Administrative
Agent such corresponding amount, the Borrower shall not be required to repay
such amount and the amount so repaid by such Lender shall constitute such
Lender’s Loan included in such Borrowing for purposes of this Agreement.


Section 2.05.     Maturity of Loans. Subject to the next succeeding sentence,
each Loan made during the Revolving Credit Period shall mature, and the
principal amount thereof shall be


20

--------------------------------------------------------------------------------










due and payable (together with interest accrued thereon), on the Revolver
Termination Date. The Borrower may, upon five days’ prior written notice to the
Administrative Agent, elect (the “Term Loan Election”) to convert all of the
Loans outstanding on the Revolver Termination Date into a term loan which the
Borrower shall repay in full ratably to the Lenders on the Term Loan Maturity
Date; provided that the Term Loan Election may not be exercised unless the
conditions set forth in Section 3.03 are satisfied on the Term Loan Conversion
Date. All Loans converted into a term loan pursuant to this Section 2.05 shall
continue to constitute Loans and Borrowings hereunder except that the Borrower
may not reborrow pursuant to Section 2.01 after all or any portion of such Loans
have been prepaid pursuant to Section 2.10. The Company shall be entitled to
make interest elections under Section 2.07 and to prepay under Section 2.10 any
Loans outstanding following the Term Loan Conversion Date as if such Loans were
Loans or Borrowings made prior to the Revolver Termination Date (but, for the
avoidance of doubt, such prepaid loans may not be reborrowed).


Section 2.06.     Interest Rates. (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the sum of the Base
Rate Margin plus the Base Rate for such day. Such interest shall be payable
quarterly in arrears on each Quarterly Payment Date. Any overdue principal of or
interest on any Base Rate Loan shall bear interest (after as well as before
judgment), payable on demand, for each day until paid at a rate per annum equal
to the sum of 2 % plus the Base Rate Margin plus the Base Rate for such day.


(b)    Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Euro-Dollar Margin for such day plus
the London Interbank Offered Rate applicable to such Interest Period. Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.


The “London Interbank Offered Rate” applicable to any Interest Period means: (a)
for any Interest Period with respect to a Euro-dollar Loan, the rate per annum
equal to the London Interbank Offered Rate or a comparable or successor rate,
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period (the “LIBOR Screen Rate”); and






21

--------------------------------------------------------------------------------








(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Screen Rate, at or about 11:00 a.m.,
London time determined two Business Days prior to such date for U.S. Dollar
deposits with a term of one month commencing that day; and
(c)     if the London Interbank Offered Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement;
provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
(d)    Any overdue principal of or interest on any Euro-Dollar Loan shall bear
interest (after as well as before judgment), payable on demand, for each day
until paid at a rate per annum equal to the sum of 2% plus the Euro-Dollar
Margin for such day plus the London Interbank Offered Rate applicable to such
Loan on the day before such payment was due (or, if the circumstances described
in Section 8.01 shall exist, at a rate per annum equal to the sum of 2% plus the
Base Rate Margin plus the Base Rate for such day).


(e)    [Reserved.]


(f)    The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall promptly notify the Borrower
and the participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.


(g)    [Reserved.]


(h)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:


(i)    adequate and reasonable means do not exist for ascertaining the London
Interbank Offered Rate for any requested Interest Period, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or




22

--------------------------------------------------------------------------------








(ii)     the administrator of the LIBOR Screen Rate or a governmental authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the London Interbank Offered Rate or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), or
(iii)     syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
London Interbank Offered Rate,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
London Interbank Offered Rate with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Euro-Dollar Loans shall be suspended, (to the extent of the affected Euro-Dollar
Loans or Interest Periods), and (y) the Euro-Dollar Rate component shall no
longer be utilized in determining the Base Rate.  Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Euro-Dollar Loans (to the extent of the affected Euro-Dollar
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
Section 2.07.     Method of Electing Interest Rates. (a) The Loans included in
each Borrowing shall bear interest initially at the type of rate specified by
the Borrower in the






23

--------------------------------------------------------------------------------








applicable Notice of Borrowing. Thereafter, the Borrower may from time to time
elect to change or continue the type of interest rate borne by each Base Rate
Loan and each Euro-Dollar Loan with respect to which the last day of the
Interest Period is the same day (subject to Section 2.07(d) and the provisions
of Article 8), as follows:
    
(i)    if such Loan is a Base Rate Loan, the Borrower may elect to convert such
Loan to a Euro-Dollar Loan as of any Euro-Dollar Business Day; and
(ii)    if such Loan is a Euro-Dollar Loan, the Borrower may elect to convert
such Loan to a Base Rate Loan as of any Domestic Business Day or elect to
continue such Loan as a Euro-Dollar Loan for an additional Interest Period,
subject to Section 2.12 if any such conversion is effective on any day other
than the last day of an Interest Period applicable to such Loan.
Each such election shall be made by (A) telephone or (B) a Notice of Interest
Rate Election; provided that any telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a Notice of Interest Rate Election not
later than 1:00 P.M. (New York City time) on the third Euro-Dollar Business Day
before the conversion or continuation selected in such notice is to be
effective. A Notice of Interest Rate Election may, if it so specifies, apply to
only a portion of the aggregate principal amount of the relevant Base Rate Loans
or Euro-Dollar Loans with respect to which the last day of the Interest Period
is the same day; provided that the portion to which such Notice applies, and the
remaining portion to which it does not apply, are each at least $5,000,000
(unless such portion is comprised of Base Rate Loans).
(b)    Each Notice of Interest Rate Election shall specify:


(i)    the Loans (or portion thereof) to which such notice applies (which Loans
shall be Base Rate Loans or Euro-Dollar Loans with respect to which the last day
of the Interest Period is the same day);
(ii)    the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of Section
2.07(a) above;
(iii)    if the applicable Loans are to be converted, the new type of Loans and,
if the Loans resulting from such conversion are to be Euro-Dollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and




    




24

--------------------------------------------------------------------------------






(iv)    if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
(c)    Promptly after receiving a Notice of Interest Rate Election from the
Borrower pursuant to Section 2.07(a) above, the Administrative Agent shall
notify each Lender of the contents thereof and such notice shall not thereafter
be revocable by the Borrower.


(d)    The Borrower shall not be entitled to elect to convert any Loans to, or
continue any Loans for an additional Interest Period as, Euro-Dollar Loans if
(i) the aggregate principal amount of any Euro-Dollar Loans created or continued
as a result of such election would be less than $5,000,000 or (ii) a Default
shall have occurred and be continuing when the Borrower delivers notice of such
election to the Administrative Agent.


(e)    If any Loan is converted to a different type of Loan, the Borrower shall
pay, on the date of such conversion, the interest accrued to such date on the
principal amount being converted.


(f)    If the Borrower fails to specify a type of Loan in a Notice of Borrowing
or Notice of Interest Rate Election or if the Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Euro-Dollar Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Euro-Dollar Loans in
any such Notice of Borrowing or Notice of Interest Rate Election, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.


Section 2.08.     Fees. (a) The Borrower shall pay to the Administrative Agent,
for the account of the Lenders ratably in proportion to their Credit Exposures,
a facility fee calculated for each day at the Facility Fee Rate for such day
(determined in accordance with the Pricing Schedule) on the aggregate amount of
the Credit Exposures on such day. Such facility fee shall accrue for each day
from and including the Effective Date to but excluding the day on which the
Credit Exposures are reduced to zero. If a Term Loan Election has been made,
such facility fee shall cease to accrue from and including the Term Loan
Conversion Date.


(b)    [Reserved].












25

--------------------------------------------------------------------------------






(c)    Fees accrued for the account of the Lenders under this Section shall be
payable quarterly in arrears on each Quarterly Payment Date and on the day on
which the Commitments terminate in their entirety (and, if later, on the day on
which the Credit Exposures are reduced to zero). Any overdue fees accrued for
the account of the Lenders under this Section shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the Base Rate Margin plus the Base Rate for such day.


Section 2.09.     Termination or Reduction of Commitments. (a) The Borrower may,
upon at least three Domestic Business Days’ irrevocable notice to the
Administrative Agent, (i) terminate the Commitments at any time, if no Loans are
outstanding at such time, or (ii) ratably reduce from time to time by an
aggregate amount of $5,000,000 or a larger multiple of $1,000,000, the aggregate
amount of the Commitments in excess of the Total Outstanding Amount. Promptly
after receiving a notice pursuant to this subsection, the Administrative Agent
shall notify each Lender of the contents thereof.


(b)    Unless previously terminated, each Lender’s Commitment shall terminate on
the Revolver Termination Date applicable to such Lender.


Section 2.10.     Optional Prepayments. (a) The Borrower may (i) upon same day
notice to the Administrative Agent given not later than 11:00 A.M. (New York
City time), prepay any Base Rate Loans or (ii) upon at least three Euro-Dollar
Business Days’ notice to the Administrative Agent, prepay any Euro-Dollar Loans,
in each case without premium or penalty, in whole at any time, or from time to
time in part in amounts aggregating $5,000,000 or any larger multiple of
$1,000,000, by paying the principal amount to be prepaid together with interest
accrued thereon to the date of prepayment. Each such optional prepayment shall
be applied to prepay the Loans of the several Lenders ratably in proportion to
the Lenders’ Credit Exposures.


(b)    [Reserved.]


(c)    Promptly after receiving a notice of prepayment pursuant to this Section
2.10, the Administrative Agent shall notify each Lender of the contents thereof
and of such Lender’s ratable share (if any) of such prepayment, and such notice
shall not thereafter be revocable by the Borrower.


Section 2.11.     General Provisions as to Payments. (a) The Borrower shall make
each payment of principal of, and interest on, the Loans and of fees hereunder,
without defense, setoff or counterclaim, not later than 12:00 Noon (New York
City time) on the date when due, in Federal or other funds immediately available
in New York City, to the Administrative Agent at its address specified in or
pursuant to Section 9.01. The Administrative Agent will promptly distribute to
each Lender its ratable share of each such payment received by the
Administrative Agent for the account of the Lenders. Whenever any payment of
principal of, or interest on, the Base Rate Loans or any payment of fees shall
be due on a day which is not a Domestic Business






26

--------------------------------------------------------------------------------






Day, the date for payment thereof shall be extended to the next succeeding
Domestic Business Day. Whenever any payment of principal of, or interest on, the
Euro-Dollar Loans shall be due on a day which is not a Euro-Dollar Business Day,
the date for payment thereof shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Euro-Dollar Business Day. If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time.


(b)    Unless the Borrower notifies the Administrative Agent before the date on
which any payment is due to the Lenders hereunder that the Borrower will not
make such payment in full, the Administrative Agent may assume that the Borrower
has made such payment in full to the Administrative Agent on such date and the
Administrative Agent may, in reliance on such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent that the Borrower shall not have so made
such payment, each Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at the Federal
Funds Rate.


Section 2.12.     Funding Losses. If (i) the Borrower makes any payment of
principal with respect to any Euro-Dollar Loan or any Euro-Dollar Loan is
converted to a Base Rate Loan (whether such payment or conversion is pursuant to
Article 2, 6 or 8 or otherwise) on any day other than the last day of an
Interest Period applicable thereto, or the last day of an applicable period
fixed pursuant to Section 2.06(c), (ii) the Borrower fails to borrow, prepay,
convert or continue any Euro-Dollar Loan after notice has been given to any
Lender in accordance with Section 2.04(a), 2.07(c) or 2.10(c) or (iii) a Lender
assigns its interest in any Euro-Dollar Loan other than on the last date of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 8.06, the Borrower shall reimburse each Lender within 15
days after demand for any resulting loss or expense incurred by it (or by an
existing or prospective Participant in the related Loan), including (without
limitation) any loss incurred in obtaining, liquidating or employing deposits
from third parties, but excluding loss of margin for the period after such
payment or conversion or failure to borrow, prepay, convert or continue;
provided that such Lender shall have delivered to the Borrower a certificate as
to the amount of such loss or expense, which certificate shall be conclusive in
the absence of manifest error.


Section 2.13.     Computation of Interest and Fees. Interest based on the Base
Rate hereunder (including computations of the Base Rate determined by reference
to the Euro-Dollar Rate) shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day).  All












27

--------------------------------------------------------------------------------






other interest and fees shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day).  


Section 2.14.     Notes; Evidence of Debt. (a) The Borrower hereby agrees that,
upon the request of any Lender at any time, such Lender’s Loans shall be
evidenced by a promissory note or notes of the Borrower (each a “Note”),
substantially in the form of Exhibit A hereto, payable to such Lender (or its
registered assigns) and representing the obligation of the Borrower to pay the
unpaid principal amount of the Loans made to the Borrower by such Lender, with
interest as provided herein on the unpaid principal amount from time to time
outstanding.


(b)    Each Lender shall record the date, amount and type of each Loan made by
it and the date and amount of each payment of principal made by the Borrower
with respect thereto, and may, if such Lender so elects in connection with any
transfer or enforcement of its Note, endorse on the schedule forming a part
thereof appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding; provided that a Lender’s failure to make (or
any error in making) any such recordation or endorsement shall not affect the
Borrower’s obligations hereunder or under the Notes. Each Lender is hereby
irrevocably authorized by the Borrower so to endorse its Note and to attach to
and make a part of its Note a continuation of any such schedule as and when
required.


(c)    The Loan made by each Lender, whether or not evidenced by a Note, shall
be evidenced by one or more accounts or records maintained by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent shall be conclusive absent manifest error of the amount
of the Loans made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing hereunder. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.


Section 2.15.     Regulation D Compensation. If and so long as a reserve
requirement of the type described in the definition of “Euro-Dollar Reserve
Percentage” is prescribed by the Board of Governors of the Federal Reserve
System (or any successor), each Lender subject to such requirement may require
the Borrower to pay, contemporaneously with each payment of interest on each of
such Lender’s Euro-Dollar Loans, additional interest on such Euro-Dollar Loan at
a rate per annum determined by such Lender up to but not exceeding the excess of
(i) (A) the applicable London Interbank Offered Rate divided by (B) one minus
the Euro-Dollar Reserve Percentage over (ii) the applicable London Interbank
Offered Rate. Any Lender wishing












28

--------------------------------------------------------------------------------






to require payment of such additional interest (x) shall so notify the Borrower
and the Administrative Agent, in which case such additional interest on the
Euro-Dollar Loans of such Lender to the Borrower shall be payable to such Lender
at the place indicated in such notice with respect to each Interest Period
commencing at least three Euro-Dollar Business Days after such Lender gives such
notice and (y) shall notify the Borrower at least five Euro-Dollar Business Days
before each date on which interest is payable on the Euro-Dollar Loans of the
amount then due it under this Section.


Section 2.16.     Change of Control. If a Change of Control shall occur with
respect to the Borrower, (i) the Borrower will, promptly after the occurrence
thereof, (x) give each Lender notice thereof and shall describe in reasonable
detail the facts and circumstances giving rise thereto and (y) if requested,
furnish to the Administrative Agent updated documentation and other information
that is required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the USA PATRIOT Act and (ii) each Lender may, by three Domestic Business Days’
notice to the Borrower and the Administrative Agent given not later than 60 days
after such notice of Change of Control is received, terminate its Commitment,
which shall thereupon be terminated, and declare the Loans held by it (together
with accrued interest thereon) and any other amounts payable hereunder for its
account to be, and such Loans and such other amounts shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower.


Section 2.17.     Increased Commitments; Additional Lenders.


(a)    From time to time (but no more than three times) prior to the Revolver
Termination Date the Borrower may, upon at least five Domestic Business Days’
notice to the Administrative Agent (which shall promptly provide a copy of such
notice to the Lenders), increase the aggregate amount of the Commitments by an
amount not less than $25,000,000 (the amount of any such increase, the
“Increased Commitments”).


(b)    To effect such an increase, the Borrower may designate one or more
Eligible Assignees which at the time agree to (i) in the case of any such Person
that is an existing Lender, increase its Commitment and (ii) in the case of any
other such Person, become a party to this Agreement with a Commitment of not
less than $5,000,000; provided that, for the avoidance of doubt, no Lender shall
be required to increase its Commitment pursuant to this Section 2.17.


(c)    Any increase in the Commitments pursuant to this Section 2.17 shall be
subject to satisfaction of the following conditions:














29

--------------------------------------------------------------------------------






(i)    before and after giving effect to such increase, all representations and
warranties contained in Article 4 shall be true;


(ii)    at the time of such increase, no Default shall have occurred and be
continuing or would result from such increase; and


(iii)    after giving effect to such increase, the aggregate amount of all
increases in Commitments made pursuant to this Section 2.17 shall not exceed
$250,000,000.


(d)    An increase in the aggregate amount of the Commitments pursuant to this
Section 2.17 shall become effective upon the receipt by the Administrative Agent
of (i) an agreement in form and substance reasonably satisfactory to the
Administrative Agent signed by the Borrower, by each Additional Lender and by
each other Lender whose Commitment is to be increased, setting forth the new
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, (ii) such evidence of appropriate corporate authorization on
the part of the Borrower with respect to the Increased Commitments and such
opinions of counsel for the Borrower with respect to the Increased Commitments
as the Administrative Agent may reasonably request and (iii) a certificate of
the Borrower stating that the conditions set forth in subsection (c) above have
been satisfied.


(e)    Upon any increase in the aggregate amount of the Commitments pursuant to
this Section 2.17, within five Domestic Business Days, in the case of Base Rate
Loans then outstanding, and at the end of the then current Interest Period with
respect thereto, in the case of Euro-Dollar Loans then outstanding, the Borrower
shall prepay or repay such Loans in their entirety and, to the extent the
Borrower elects to do so and subject to the conditions specified in Article 3,
the Borrower shall reborrow Loans from the Lenders in proportion to their
respective Commitments after giving effect to such increase, until such time as
all outstanding Loans are held by the Lenders in such proportion.


(f)    [reserved].    


Section 2.18.     Mandatory Prepayments and Commitment Reductions. (a) In the
event that the Borrower or any of its Subsidiaries receives any Net Cash
Proceeds (including into escrow) of any incurrence, issuance, offering or
placement of Debt for borrowed money (including hybrid securities and debt
securities convertible into equity) (other than (i) Excluded Debt, (ii)
commercial paper issued by the Borrower or any of its Subsidiaries in the
ordinary course of business, (iii) borrowings under the Existing Revolving
Credit Agreement up to an aggregate principal amount not to exceed the aggregate
commitments thereunder as in effect on the date hereof, (iv) intercompany
indebtedness between the Borrower and its Subsidiaries and


30

--------------------------------------------------------------------------------










(v) the Loans) or any issuance of equity securities or equity-linked securities
(other than Excluded Equity), in each case on or after the Effective Date, then
the Commitments shall be
permanently and automatically reduced (or, if on or after the Term Loan
Conversion Date, the Loans shall be repaid) by an amount equal to 100% of such
Net Cash Proceeds, in each case not later than three Business Days following the
receipt by the Borrower or any such Subsidiary of such Net Cash Proceeds and in
accordance with Section 2.18(b). If, after giving effect to any reduction of the
Commitments the total Credit Exposures would exceed the total Commitments, then
the Borrower shall also, on the date of such reduction or at such other time,
repay or prepay Loans in an amount sufficient to eliminate such excess.


(b)    The Borrower shall promptly (and not later than the second Business Day
following receipt thereof) notify the Administrative Agent of the receipt by the
Borrower or, as applicable, any of its Subsidiaries, of such Net Cash Proceeds
referred to in clause (a) above. Each such notice shall not be revocable by the
Borrower, shall specify the prepayment or reduction date and the principal
amount of the Loans and/or Commitments to be prepaid or reduced, as the case may
be, and shall be accompanied by a reasonably detailed calculation of the Net
Cash Proceeds. Promptly after receiving a notice of prepayment or reduction
pursuant to this Section 2.18, the Administrative Agent shall notify each Lender
of the contents thereof and of such Lender’s ratable share (if any) of such
prepayment or reduction. Each prepayment or reduction under this Section 2.18
shall be applied ratably to the Loans and Commitments, as applicable.
Prepayments shall be accompanied by accrued interest.
Section 2.19.     [Reserved].


Section 2.20.     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)    fees shall cease to accrue on the unused portion of the Commitment of
such Defaulting Lender pursuant to Section 2.08(a);


(b)    the Credit Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.05); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of each Lender or each Lender affected
thereby;


(c)    [reserved];








31

--------------------------------------------------------------------------------










(d)    in the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Percentage;


(e)    any payment of principal, interest, or other amounts received by the
Administrative Agent for the account of a Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Article 6 or otherwise) or received by
the Administrative Agent from a Defaulting Lender pursuant to Section 9.04 shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share and (y) such Loans were made at a
time when the conditions set forth in Section 3.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.


ARTICLE 3


CONDITIONS


Section 3.01.     Effectiveness. The Commitments shall become effective on the
date the Administrative Agent shall have received:






32

--------------------------------------------------------------------------------










(a)    counterparts hereof signed by each of the parties hereto (or, in the case
of any party as to which an executed counterpart shall not have been received,
the Administrative Agent shall have received in form satisfactory to it written
confirmation (including by electronic means) from such party of execution of a
counterpart hereof by such party);


(b)    the opinion of the General Counsel or Vice President - Legal Services of
the Borrower substantially in the form of Exhibit F hereto, dated the Effective
Date and covering such additional matters relating to the transactions
contemplated hereby as the Required Lenders may reasonably request;


(c)    evidence satisfactory to it that all filings, consents and approvals, if
any, required to be made with, or obtained from, any governmental authority in
connection with the transactions contemplated hereby shall have been made or
obtained and shall be, in each case, in full force and effect on and as of the
Effective Date;


(d)    all documents the Administrative Agent may reasonably request relating to
the existence of the Borrower such as articles of incorporation or association
and bylaws, the corporate authority for and the validity of this Agreement and
the Notes, and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent;


(e)    [reserved];


(f)    at least two (2) business days prior to the Effective Date, all
documentation and other information about the Borrower and its Affiliates as
shall have been reasonably requested in writing at least four (4) business days
prior to the Effective Date by the Administrative Agent that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act; and


(g)    all fees and expenses required to be paid on or before the Effective Date
(in the case of expenses, for which the Borrower has been billed at least two
(2) business days prior to the Effective Date), including the reasonable and
documented fees and expenses of counsel for the Administrative Agent and the
Joint Lead Arrangers;


provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than
April 15, 2020. The Administrative Agent shall promptly notify the Borrower and
the Lenders of the Effective Date, and such notice shall be conclusive and
binding on all parties hereto.






33

--------------------------------------------------------------------------------






Section 3.02.     Borrowings. The obligation of any Lender to make a Loan on the
occasion of any Borrowing is subject to the satisfaction of the following
conditions:


(a)    receipt by the Administrative Agent of a Notice of Borrowing as required
by Section 2.02;


(b)    the fact that, immediately after such Borrowing or issuance (or renewal
or extension), the Total Outstanding Amount will not exceed the aggregate amount
of the Commitments.


(c)    the fact that, immediately before and after such Borrowing or issuance
(or renewal or extension), no Default with respect to the Borrower shall have
occurred and be continuing; and


(d)    the fact that the representations and warranties of the Borrower
contained in this Agreement (except, in the case of any such Borrowing or
issuance subsequent to the Effective Date, those contained in Sections 4.04(b),
4.05(a) and 4.11) shall be true on and as of the date of such Borrowing or
issuance (or renewal or extension).


Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in the
foregoing clauses 3.02(b), 3.02(c) and 3.02(d).
Section 3.03.     Term Loan Conversion Date. If the Term Loan Election has been
made pursuant to Section 2.05, the term loan conversion shall occur on the date
on which the following conditions are satisfied (or such conditions shall have
been waived in accordance with Section 9.05):


(a)    the representations and warranties of the Borrower contained in this
Agreement (except those contained in Sections 4.04(b), 4.05(a) and 4.11) shall
be true on and as of the Term Loan Conversion Date;


(b)    at the time of and immediately after giving effect to such conversion, no
Default with respect to the Borrower shall have occurred or be continuing; and


(c)    the Administrative Agent shall have received, for the ratable account of
the Lenders, a fee equal to 0.10% of the aggregate principal amount of the Loans
outstanding on the Term Loan Conversion Date.


ARTICLE 4


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants on the Effective Date that:


34

--------------------------------------------------------------------------------




    




Section 4.01.     Corporate Existence and Power. The Borrower is a corporation
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all corporate powers and all material
governmental licenses, consents, authorizations and approvals required to carry
on its business as now conducted.


Section 4.02.     Corporate and Governmental Authorization; No Contravention.
The execution, delivery and performance by the Borrower of this Agreement and
its Notes are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, require no action by or in respect of, or
filing with, any governmental body, agency or official and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the Borrower’s certificate of incorporation or by-laws or of any agreement,
judgment, injunction, order, decree or other instrument binding upon the
Borrower or any Subsidiary of the Borrower or result in the creation or
imposition of any Lien on any asset of the Borrower or any Subsidiary of the
Borrower.


Section 4.03.     Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower and each Note of the Borrower, if and when executed
and delivered in accordance with this Agreement, will constitute a valid and
binding obligation of the Borrower, in each case enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and general principles of equity.


Section 4.04.     Financial Information. (a) The consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of December 31, 2019 and the
related consolidated statements of income, cash flows, capitalization and
retained earnings for the Fiscal Year then ended, reported on by
PricewaterhouseCoopers LLP and set forth in the Borrower’s 2019 Annual Report,
fairly present, in all material respects, the consolidated financial position of
the Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such Fiscal Year in
conformity with GAAP.


(b)    Except for Disclosed Matters, as of the Effective Date, there has, since
December 31, 2019, been no material adverse change in the business, financial
position or results of operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole.


Section 4.05.     Litigation. Except (solely with respect to clause (a) below)
as disclosed in the Borrower’s periodic reports filed with the SEC pursuant to
the Exchange Act prior to the date hereof, there is no action, suit or
proceeding pending against, or to the Borrower’s knowledge threatened against or
affecting, the Borrower or any Subsidiary of the Borrower before any court or
arbitrator or any governmental body, agency or official (a) in which, as of the
Effective Date,










35

--------------------------------------------------------------------------------










there is a reasonable possibility of an adverse decision which could materially
adversely affect the business, consolidated financial position or consolidated
results of operations of the Borrower and its Consolidated Subsidiaries,
considered as a whole, or (b) which in any manner draws into question the
validity or enforceability of this Agreement or the Notes.


Section 4.06.     Compliance with ERISA. Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Internal Revenue Code with respect to each Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan. No member of the ERISA Group
has (i) sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan, or made any amendment
to any Plan, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for non-delinquent premiums under Section 4007 of ERISA.


Section 4.07.     Environmental Matters. In the ordinary course of its business,
the Borrower conducts an ongoing review of the effect of Environmental Laws on
the business, operations and properties of the Borrower and its Subsidiaries, in
the course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
Environmental Laws or as a condition of any license, permit or contract, any
related constraints on operating activities, including any periodic or permanent
shutdown of any facility or reduction in the level of or change in the nature of
operations conducted thereat, any costs or liabilities in connection with
off-site disposal of wastes or Hazardous Substances and any actual or potential
liabilities to third parties, including employees, and any related costs and
expenses). On the basis of this review, the Borrower has reasonably concluded
that, except as disclosed in the Borrower’s periodic reports filed with the SEC
pursuant to the Exchange Act from time to time, such associated liabilities and
costs, including the costs of complying with Environmental Laws, are unlikely to
have a Material Adverse Effect.


Section 4.08.     Taxes. The Borrower and its Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns which are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any Subsidiary
of the Borrower, except to the extent that any such assessment is being
contested in good faith by appropriate proceedings. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of
material taxes or other governmental charges are, in the Borrower’s opinion,
adequate.






36

--------------------------------------------------------------------------------










Section 4.09.     Subsidiaries. Each of the Borrower’s Material Subsidiaries (if
any) is an entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and has all powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.


Section 4.10.     Investment Company Status. The Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.


Section 4.11.     Full Disclosure. As of the Effective Date, neither the
Borrower’s Form 10-K for the year ended December 31, 2019, as of the date of
filing of such Form 10-K, nor any registration statement (other than a
registration statement on Form S-8 (or its equivalent)) or report on Form 10-K,
10-Q and 8-K (or their equivalents) which the Borrower shall have subsequently
filed with the SEC, as at the time of filing of such registration statement or
report, as applicable, contained any untrue statement of a material fact or
omitted to state a material fact necessary in order to make any statements
contained therein, in the light of the circumstances under which they were made,
not misleading.


Section 4.12.     Sanctions and Anti-Corruption Laws. The Borrower and its
Subsidiaries have implemented and maintain in effect policies that, in order to
provide assurance that the Borrower and its Subsidiaries comply with applicable
Anti-Corruption Laws and Sanctions, instruct their respective directors and
officers with respect to compliance with applicable Anti-Corruption Laws and
Sanctions. Neither the Borrower nor any of its Subsidiaries nor, to the
knowledge of the Borrower, any of its or their respective directors or officers
(x) is the subject or, to the Borrower’s knowledge, target of any Sanctions, (y)
is in violation of any Anti-Corruption Laws in any material respect or (z) is
located, organized or resident in a country or territory that is, or whose
government is, the subject or target of any Sanctions.


ARTICLE 5


COVENANTS


The Borrower agrees that, so long as any Lender has any Credit Exposure
hereunder or any interest or fees accrued hereunder remain unpaid:
Section 5.01.     Information. The Borrower will deliver to each of the Lenders:


(a)    as soon as available and in any event within 95 days after the end of
each Fiscal Year, a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of income, cash flows, capitalization and retained
earnings for such Fiscal Year, setting forth in each case in comparative form
the figures for the previous Fiscal Year, all reported on in a manner acceptable




37

--------------------------------------------------------------------------------










to the SEC by PricewaterhouseCoopers LLP or other independent public accountants
of nationally recognized standing;


(b)    as soon as available and in any event within 50 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such Fiscal Quarter, the related consolidated statements of income and cash
flows for such Fiscal Quarter and the related consolidated statements of income
and cash flows for the portion of the Fiscal Year ended at the end of such
Fiscal Quarter, setting forth in the case of each such statement of income and
cash flows in comparative form the figures for the corresponding period in the
previous Fiscal Year, all certified (subject to normal year-end adjustments) as
to fairness of presentation and consistency with GAAP, in all material respects,
by the Borrower’s chief financial officer, chief accounting officer or
controller, or treasurer;


(c)    within the time frames specified for the delivery of each set of
financial statements referred to in clauses 5.01(a) and 5.01(b) above, a
certificate of the Borrower’s chief financial officer or chief accounting
officer (i) setting forth in reasonable detail the calculations required to
establish whether the Borrower was in compliance with the requirements of
Section 5.10 and (ii) stating whether any Default with respect to the Borrower
exists on the date of such certificate and, if any Default with respect to the
Borrower then exists, setting forth the details thereof and the action which the
Borrower is taking or proposes to take with respect thereto;


(d)    within five Domestic Business Days after any officer of the Borrower
obtains knowledge of any Default with respect to the Borrower, if such Default
with respect to the Borrower is then continuing, a certificate of the Borrower’s
chief financial officer or chief accounting officer setting forth the details
thereof and the action which the Borrower is taking or proposes to take with
respect thereto;


(e)    promptly after the mailing thereof to the Borrower’s shareholders
generally, copies of all financial statements, reports and proxy statements so
mailed;


(f)    promptly after the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
filed by the Borrower with the SEC;


(g)    if and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV










38

--------------------------------------------------------------------------------








of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in endangered or critical status, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for non-delinquent premiums under Section 4007 of ERISA)
in respect of, or appoint a trustee to administer any Plan, a copy of such
notice; (iv) applies for a waiver of the minimum funding standard under Section
412 of the Internal Revenue Code, a copy of such application; (v) gives notice
of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of such
notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or makes any amendment to any Plan which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security, a certificate of the Borrower’s chief financial officer or chief
accounting officer setting forth details as to such occurrence and the action,
if any, which the Borrower or applicable member of the ERISA Group of the
Borrower is required or proposes to take; and


(h)    from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.


Information required to be delivered pursuant to clauses (a), (b), (e) or (f)
above which is filed by the Borrower with the SEC shall be deemed to have been
delivered on the date when so filed or posted. The Borrower shall promptly
notify the Lenders that such information has been posted on the Borrower’s
website or filed with the SEC and shall deliver paper copies of the information
referred to in clauses (a), (b), (e) or (f) to the Administrative Agent for any
Lender which requests such delivery.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers may, but shall not be obligated to, make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Debt Domain, IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers and the Lenders to treat such


39

--------------------------------------------------------------------------------








Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute information required to be kept confidential pursuant to
Section 9.09, they shall be treated as set forth in such Section); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding there foregoing, the Borrower shall be under no obligation to
mark any Borrower Materials “PUBLIC”.
Section 5.02.     Payment of Obligations. The Borrower will pay and discharge,
and will cause each Subsidiary of the Borrower to pay and discharge, at or
before maturity, all their respective material obligations and liabilities
(including, without limitation, tax liabilities and claims of materialmen,
warehousemen and the like which if unpaid might by law give rise to a Lien),
except where the same are contested in good faith by appropriate proceedings and
except where the failure to pay and discharge the same could not reasonably be
expected to have a Material Adverse Effect with respect to the Borrower.


Section 5.03.     Maintenance of Property; Insurance. (a) The Borrower will
keep, and will cause each Material Subsidiary of the Borrower to keep, all
material property necessary in its business in good working order and condition,
ordinary wear and tear excepted.


(b)    The Borrower will, and will cause each Material Subsidiary of the
Borrower to, maintain (either in the Borrower’s name or in such Subsidiary’s own
name) with financially sound and responsible insurance companies, insurance on
all their respective properties in at least such amounts (with no greater risk
retention) and against at least such risks as are usually maintained, retained
or insured against in the same general area by companies of established repute
engaged in the same or a similar business. The Borrower will furnish to the
Lenders, upon request from the Administrative Agent, information presented in
reasonable detail as to the insurance so carried.


Section 5.04.     Conduct of Business and Maintenance of Existence. Except as
otherwise permitted in accordance with Section 5.07, the Borrower and its
Material Subsidiaries will continue to engage in business of the same general
type as now conducted by the Borrower and its Material Subsidiaries, and will
preserve, renew and keep in full force and effect their respective corporate
existences and their respective rights, privileges and franchises necessary or
desirable in the normal conduct of business; provided that nothing in this
Section shall prohibit:








40

--------------------------------------------------------------------------------










(a)    the merger of a Subsidiary of the Borrower into the Borrower if, after
giving effect thereto, no Default shall have occurred and be continuing;


(b)    Borrower with or into a Person other than the Borrower if, after giving
effect thereto, no Default shall have occurred and be continuing; or


(c)    the termination of the corporate existence of a Subsidiary of the
Borrower if the Borrower in good faith determines that such termination is in
the best interest of the Borrower and is not materially disadvantageous to the
Lenders.


Section 5.05.     Compliance with Laws. The Borrower will comply, and will cause
each Subsidiary of the Borrower to comply, in all material respects with all
applicable laws, ordinances, rules, regulations and requirements of governmental
authorities (including, without limitation, Environmental Laws and ERISA and the
rules and regulations thereunder), except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings or except where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect with respect to the Borrower. The Borrower will comply, and will
cause each Subsidiary of the Borrower to comply in all material respects, with
all applicable Sanctions and Anti-Corruption Laws.


Section 5.06.     Inspection of Property, Books and Records. The Borrower will
keep, and will cause each Material Subsidiary of the Borrower to keep, proper
books of record and account in which full and correct entries shall be made of
all dealings and transactions in relation to its business and activities; and
will permit, and will cause each Subsidiary of the Borrower to permit, at
reasonable times and upon five Domestic Business Days’ notice, representatives
of any Lender at such Lender’s expense to visit and inspect any of their
respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants.


Section 5.07.     Consolidations, Mergers and Transfers of Assets. (a) The
Borrower will not consolidate or merge with or into any other Person; provided
that the Borrower may consolidate or merge with another Person if:


(i)    either (A) the Borrower is the corporation surviving such merger or (B)
the Borrower gives the Administrative Agent at least fifteen days prior written
notice of such consolidation or merger (and the Administrative Agent shall
promptly provide a copy of such notice to the Lenders) and the Person (if other
than the Borrower) surviving










41

--------------------------------------------------------------------------------










such merger or formed by such consolidation (any such Person, the “Successor”),
shall (i) be organized and existing under the laws of the United States, any
state thereof or the District of Columbia; (ii) expressly assume, in a writing
executed and delivered to the Administrative Agent for delivery to each of the
Lenders, in form reasonably satisfactory to the Administrative Agent, the due
and punctual payment of the principal of and interest on its Loans and the
performance of the other obligations under this Agreement and its Notes on the
part of the Borrower to be performed or observed, as fully as if such Successor
were originally named as the Borrower in this Agreement; and (iii) at least five
days prior to such consolidation or merger, provide (A) all documentation and
other information about the Successor as may be reasonably requested in writing
by the Administrative Agent or any Lender that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA Patriot Act and (B)
opinions of counsel to the Successor covering corporate status of the Successor
and its authority to enter into, and enforceability of, the agreement evidencing
its assumptions of the obligations hereunder, in form and substance reasonably
acceptable to the Administrative Agent; and


(ii)    after giving effect to such consolidation or merger, no Default with
respect to the Borrower shall have occurred and be continuing.


(b)    The Borrower will not sell, lease or otherwise transfer, directly or
indirectly, all or substantially all of its assets, to any other Person.


Section 5.08.     Use of Proceeds. The proceeds of the Loans will be used by the
Borrower for its general corporate purposes, other than hostile acquisitions.
None of such proceeds will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any “margin
stock” within the meaning of Regulation U.


Section 5.09.     Negative Pledge. Neither the Borrower nor any Subsidiary of
the Borrower will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:


(a)    Liens existing on the date of this Agreement securing Debt outstanding on
the date of this Agreement in an aggregate principal or face amount not
exceeding $150,000,000;


(b)    Liens securing the obligations of a Subsidiary under Non-recourse Debt on
the assets of such Subsidiary;


(c)    any Lien existing on any asset of any Person at the time such Person
becomes a Subsidiary and not created in contemplation of such event;






42

--------------------------------------------------------------------------------










(d)    any Lien on any asset securing obligations incurred or assumed for the
purpose of financing all or any part of the cost of acquiring ownership or use
of such asset or a related asset, provided that such Lien attaches to such asset
concurrently with or within 90 days after such acquisition;


(e)    any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or a Subsidiary and not created
in contemplation of such event;
    
(f)    any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition;


(g)    any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by any Lien permitted by any of the foregoing clauses of
this Section, provided that such Debt is not increased and is not secured by any
additional assets;


(h)    Liens arising in the ordinary course of its business which (i) do not
secure Debt or Derivatives Obligations and (ii) do not secure any single
obligation (or class of obligations having a common cause) in an amount
exceeding $25,000,000;


(i)    Liens on cash and cash equivalents securing Derivatives Obligations;


(j)    Liens in the ordinary course of business for the purpose of securing or
collateralizing energy purchases or sales as may be required from time to time
by an independent system operator or similar system-governing body in any
jurisdiction; and


(k)    Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt of the Borrower and its Subsidiaries in an aggregate principal or
face amount not at any time exceeding 5% of Consolidated Total Capital of the
Borrower.


Section 5.10.     Debt to Total Capital. The ratio of Consolidated Debt of the
Borrower to Consolidated Total Capital of the Borrower shall not at any time
exceed 0.65 to 1.


Section 5.11.     Transactions with Affiliates. The Borrower will not, and will
not permit any Subsidiary of the Borrower to, directly or indirectly, pay any
funds to or for the account of, make any investment (whether by acquisition of
stock or indebtedness, by loan, advance, transfer of property, guarantee or
other agreement to pay, purchase or service, directly or indirectly, any Debt,
or otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect, any transaction with,
any Affiliate of the Borrower








43

--------------------------------------------------------------------------------










except (i) on an arms-length basis on terms at least as favorable to the
Borrower or such Subsidiary of the Borrower as could have been obtained from a
third party that was not an Affiliate of the Borrower or (ii) as otherwise
permitted by the PSC and FERC; provided that the foregoing provisions of this
Section shall not prohibit (x) any such Person from declaring or paying any
lawful dividend or other payment ratably in respect of all its capital stock of
the relevant class and (y) ConEd and O&R from purchasing their own common stock
or the common stock of Holdings, so long as in each case, after giving effect
thereto, no Default shall have occurred and be continuing.


Section 5.12.     Sanctions; Anti-Corruption Laws. The Borrower shall not,
directly or indirectly, use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, or knowingly lend,
contribute or otherwise make available such proceeds to any joint venture
partner or other Person, (i) to fund or facilitate any activities or business
of, with or related to any Person that is or in any country or territory that
is, or whose government is, at the time of such funding or facilitation, the
subject or target of Sanctions or (ii) in any other manner that would result in
a violation of Sanctions or Anti-Corruption Laws by any Person.


ARTICLE 6


DEFAULTS


Section 6.01.     Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing with respect to the
Borrower:


(a)    the Borrower shall (i) fail to pay when due any principal of any Loan
(whether at stated maturity or at optional prepayment); or (ii) default in the
payment of any interest on any Loan, any fee or any other amount payable by it
hereunder when due and such default shall have continued unremedied for five
days;


(b)    the Borrower shall fail to observe or perform any covenant contained in
Article 5, other than those contained in Sections 5.01 through 5.06;


(c)    the Borrower shall fail to observe or perform any covenant or agreement
(other than those covered by clause 6.01(a) or 6.01(b) above) contained in this
Agreement or any amendment hereof for 30 days after the Administrative Agent
gives notice thereof to the Borrower at the request of any Lender;


(d)    any representation or warranty made by the Borrower in, or pursuant to,
this Agreement shall prove to have been incorrect in any material respect when
made (or deemed made);




44

--------------------------------------------------------------------------------










(e)    the Borrower or any Material Subsidiary of the Borrower shall fail to
make one or more payments in respect of Material Financial Obligations of the
Borrower when due or within any applicable grace period;


(f)    any event or condition shall occur which results in the acceleration of
the maturity of any Material Debt of the Borrower or enables the holder of such
Debt of the Borrower or any Person acting on such holder’s behalf to accelerate
the maturity thereof;


(g)    the Borrower or any Material Subsidiary of the Borrower shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;


(h)    an involuntary case or other proceeding shall be commenced against the
Borrower or any Material Subsidiary of the Borrower seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against the Borrower
or any Material Subsidiary of the Borrower under the federal bankruptcy laws as
now or hereafter in effect;


(i)    any member of the ERISA Group of the Borrower shall fail to pay when due
an amount or amounts aggregating in excess of $150,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group of the Borrower, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate, to impose liability (other than for non-delinquent premiums under
Section 4007 of ERISA) in respect of, or to cause a trustee to be appointed to
administer, any Material Plan; or a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan
must be terminated; or there shall occur a complete or partial withdrawal from,
or a default, within the meaning of Section 4219(c)(5) of ERISA, with respect
to, one or more Multiemployer Plans which could cause one or more members of the
ERISA Group to incur a current payment obligation in excess of $150,000,000; or








45

--------------------------------------------------------------------------------










(j)    judgments or orders (other than judgments or orders in respect of
Non-recourse Debt) for the payment of money exceeding $150,000,000 in aggregate
amount shall be rendered against the Borrower or any Subsidiary of the Borrower
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgments or orders or (ii) such judgments or orders shall continue
unsatisfied and unstayed for a period of 30 days;


then, and in every such event, the Administrative Agent shall, if requested by
the Required Lenders, by notice to the Borrower (i) terminate the Commitments
and they shall thereupon terminate, and the Borrower shall no longer be entitled
to borrow hereunder and (ii) declare the aggregate unpaid principal amount of
the Loans (together with accrued interest thereon and all other amounts due and
owing hereunder) to be, and such Loans (together with accrued interest thereon
and all other amounts due and owing hereunder) shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower; provided that, if
any Event of Default specified in clause 6.01(g) or 6.01(h) occurs with respect
to the Borrower, then without any notice to the Borrower or any other act by the
Administrative Agent or the Lenders, the Commitments shall thereupon terminate
and the Loans (together with accrued interest thereon and all other amounts due
and owing hereunder) shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
Section 6.02.     Notice of Default. The Administrative Agent shall give notice
to the Borrower under Section 6.01(c) promptly upon being requested to do so by
any Lender and shall thereupon notify all the Lenders thereof.


ARTICLE 7


THE AGENTS


Section 7.01.     Appointment and Authorization. Each Lender irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent by the terms hereof or thereof, together with all such
powers as are reasonably incidental thereto.


Section 7.02.     Administrative Agent and Affiliates. Bank of America, N.A.
shall have the same rights and powers under this Agreement as any other Lender
and may exercise or refrain from exercising the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the
Administrative Agent hereunder in its individual capacity. Bank of America, N.A.










46

--------------------------------------------------------------------------------










and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Borrower or any Subsidiary or affiliate
of the Borrower as if it were not the Administrative Agent and without any duty
to account therefor to the Lenders.


Section 7.03.     Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein, and
its duties shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:


(a)    shall not be required to take any action with respect to any Default,
except as expressly provided in Article 6;


(b)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, except as expressly
provided in Article 6;


(c)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or under any Loan hereunder that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or any borrowing hereunder), provided that the Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any borrowing hereunder or applicable law, including for the avoidance of doubt
any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(d)    shall not, except as expressly set forth herein or under any Loan
hereunder, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


Section 7.04.     Consultation with Experts. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken by it in good faith in accordance with
the advice of such counsel, accountants or experts.
















47

--------------------------------------------------------------------------------










Section 7.05.     Liability of Administrative Agent. None of the Administrative
Agent, its affiliates and their respective directors, officers, agents and
employees shall be liable for any action taken or not taken by it in connection
herewith (i) with the consent or at the request of the Required Lenders (or such
different number of Lenders as any provision hereof expressly requires for such
consent or request) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and non-appealable judgment. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower or a Lender. None
of the Administrative Agent, its affiliates and their respective directors,
officers, agents and employees shall be responsible for or have any duty to
ascertain, inquire into or verify (i) any statement, warranty or representation
made in connection with this Agreement or any borrowing hereunder; (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants or agreements of the Borrower; (iv) the
satisfaction of any condition specified in Article 3, except receipt of items
required to be delivered to the Administrative Agent; or (v) the validity,
enforceability, effectiveness or genuineness of this Agreement, the Notes or any
other instrument or writing furnished in connection herewith. The Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, statement or other writing (which may be a facsimile or
similar writing) believed by it to be genuine or to be signed by the proper
party or parties. The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
party or parties, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom
and is intended to create or reflect only an administrative relationship between
independent contracting parties.


Section 7.06.     Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder by or through
any one or more sub-agents appointed by the Administrative Agent; provided that,
unless the sub-agent is an Affiliate of the Administrative Agent, the
Administrative Agent shall notify the Borrower in advance of appointing the
sub-agent. The Administrative Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related










48

--------------------------------------------------------------------------------










Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.


Section 7.07.     Indemnification. The Lenders shall, ratably in proportion to
their Credit Exposures, indemnify the Administrative Agent, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including counsel fees
and disbursements), claim, demand, action, loss or liability (except such as
result from such indemnitees’ gross negligence or willful misconduct) that such
indemnitees may suffer or incur in connection with this Agreement or any action
taken or omitted by such indemnitees hereunder.


Section 7.08.     Credit Decision. Each Lender acknowledges that it has,
independently and without reliance on any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance on any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.


Section 7.09.     Successor Administrative Agent.


(a)    The Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent; provided that
any such appointment shall be subject to consent of the Borrower (such consent
not to be unreasonably withheld or delayed), so long as no Event of Default has
occurred and is continuing with respect to the Borrower. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent gives notice of resignation (or such earlier day as shall
be agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Administrative Agent may (but shall not be obligated to), on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a
commercial bank organized or licensed under the laws of the United States or of
any State thereof and having a combined capital and surplus of at least
$100,000,000; provided that any such appointment










49

--------------------------------------------------------------------------------










shall be subject to consent of the Borrower (such consent not to be unreasonably
withheld or delayed), so long as no Event of Default has occurred and is
continuing with respect to the Borrower and provided further that in no event
shall any such successor Administrative Agent be a Defaulting Lender. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, either the Required Lenders or
the Borrower may, to the extent permitted by applicable law, by notice in
writing to the Borrower, if applicable, and such Person, remove such Person as
Administrative Agent and, the Required Lenders may appoint a successor; provided
that any such appointment shall be subject to consent of the Borrower (such
consent not to be unreasonably withheld or delayed), so long as no Event of
Default has occurred and is continuing with respect to the Borrower. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


(c)    Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
Administrative Agent that resigned or was removed pursuant to subsections (a) or
(b) of this Section 7.09 (the “Retiring Administrative Agent”), and the Retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. On and after the Resignation Effective Date or the Removal Effective
Date, as applicable:


(i)    except for any indemnity payments or other amounts then owed to the
Retiring Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above; and


(ii)    the provisions of this Article and Section 9.03 shall continue in effect
for the benefit of such Retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them (i) while the Retiring Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder, including in respect of
any actions taken in connection with transferring the agency to any successor
Administrative Agent.








50

--------------------------------------------------------------------------------










Section 7.10.     Administrative Agent’s Fee. The Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon by the Borrower and the Administrative Agent.


Section 7.11.     Other Agents. None of the Documentation Agents and Syndication
Agent, in its capacity as such, shall have any duty or obligation of any kind
under this Agreement.


Section 7.12.     Certain ERISA Matters.


(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:


(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,


(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,


(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84- 14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or (iv) such other
representation, warranty and covenant as may be agreed in writing between the
Administrative Agent, in its sole discretion, and such Lender.


    


51

--------------------------------------------------------------------------------








(b)     In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement or
any documents related hereto).
ARTICLE 8
CHANGE IN CIRCUMSTANCES
Section 8.01.     Basis for Determining Interest Rate Inadequate or Unfair. If
on or before the first day of any Interest Period for any Euro-Dollar Loans
Lenders having at least 50% in aggregate amount of the Commitments advise the
Administrative Agent that the London Interbank Offered Rate, as determined by
the Administrative Agent, will not adequately and fairly reflect the cost to
such Lenders of funding their Euro-Dollar Loans for such Interest Period, the
Administrative Agent shall forthwith give notice thereof to the Borrower and the
Lenders, whereupon until the Administrative Agent notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Euro-Dollar Loans or to continue or convert
outstanding Loans as or into Euro-Dollar Loans shall be suspended and (ii) each
outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan on the
last day of the then current Interest Period applicable thereto. Unless the
Borrower notifies the Administrative Agent at least two Domestic Business Days
before the date of any affected Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, if such
affected Borrowing is a Euro-Dollar Borrowing, such Borrowing shall instead be
made as a Base Rate Borrowing.


Section 8.02.     Illegality. If, on or after the date hereof, any Change in Law
shall make it unlawful or impossible for any Lender (or its Euro-Dollar Lending
Office) to make, maintain or fund its Euro-Dollar Loans and such Lender shall so
notify the Administrative Agent, the Administrative Agent shall forthwith give
notice thereof to the other Lenders and the Borrower, whereupon until such
Lender notifies the Borrower and the Administrative Agent that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to










52

--------------------------------------------------------------------------------










make Euro-Dollar Loans, or to convert outstanding Loans into Euro-Dollar Loans
or continue outstanding Loans as Euro-Dollar Loans, in each case to the Borrower
shall be suspended. Before giving any notice to the Administrative Agent
pursuant to this Section, such Lender shall designate a different Euro-Dollar
Lending Office if such designation will avoid the need for giving such notice
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender. If such notice is given, each Euro-Dollar Loan of such Lender then
outstanding to the Borrower shall be converted to a Base Rate Loan either (a) on
the last day of the then current Interest Period applicable to such Euro-Dollar
Loan if such Lender may lawfully continue to maintain and fund such Loan as a
Euro-Dollar Loan to such day or (b) immediately if such Lender shall determine
that it may not lawfully continue to maintain and fund such Loan as a
Euro-Dollar Loan to such day. Interest and principal on any such Base Rate Loan
shall be payable on the same dates as, and on a pro rata basis with, the
interest and principal payable on the related Euro-Dollar Loans of the other
Lenders.


Section 8.03.     Increased Cost and Reduced Return.


(a)    If on or after the date hereof any Change in Law


(i)    shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Euro-Dollar Loan any
such requirement with respect to which such Lender is entitled to compensation
during the relevant Interest Period under ection 2.15), special deposit,
insurance assessment or similar requirement against assets of, deposits with or
for the account of, or credit (including letters of credit and participations
therein) extended by, any Lender (or its Applicable Lending Office);


(ii)    shall impose on any Lender (or its Applicable Lending Office) or on the
London interbank market any other condition, cost or expense (other than taxes)
affecting its Euro-Dollar Loans, its Notes or its obligation to make Euro-Dollar
Loans; or


(ii)    shall subject any Lender or Agent to any taxes (other than (A) Taxes,
(B) taxes described in (i), (ii), (iii) or (iv) of the exclusions from Taxes and
(C) Other Taxes) on its loans, loan principal, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;


and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making or maintaining any Euro-Dollar Loan
(or, in the case of a Change in Law with respect to taxes, any Loan) or to
reduce the amount of any sum received or receivable by such




53

--------------------------------------------------------------------------------








Lender (or its Applicable Lending Office) under this Agreement or under its
Notes with respect thereto, by an amount deemed by such Lender to be material,
then, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction.
(b)    If any Lender shall have determined that, after the date hereof, any
Change in Law has or would have the effect of reducing the rate of return on
capital or liquidity of such Lender (or its Parent) as a consequence of such
Lender’s obligations hereunder to a level below that which such Lender (or its
Parent) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy or
liquidity) by an amount deemed by such Lender to be material, then from time to
time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender (or its Parent) for such
reduction.


(c)    Each Lender will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Lender to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to it. A certificate of
any Lender claiming compensation under this Section and setting forth the
additional amount or amounts necessary to compensate such Lender, as the case
may be, shall be conclusive in the absence of manifest error.


(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender's right to
demand such compensation; provided that no Borrower shall be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.


Section 8.04.     Taxes. (a) For the purposes of this Agreement, the following
terms have the following meanings: “FATCA” means (a) Sections 1471 through 1474
of the Internal Revenue Code, as of the date of this Agreement (or any amended
or successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, (b) any agreement entered into pursuant to Section






54

--------------------------------------------------------------------------------










1471(b)(1) of the Code and (c) any intergovernmental agreement between the
United States and any other jurisdiction which facilitates the implementation of
any law or regulation referred to in clause (a) above and any fiscal or
regulatory legislation, rules or official administrative practices adopted
pursuant to any such intergovernmental agreement. For purposes of this
Agreement, the term “applicable law” includes FATCA.


“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by or on account
of the Borrower pursuant to this Agreement or under any Note, and all
liabilities with respect thereto, excluding (i) in the case of each Lender and
the Administrative Agent, taxes imposed on its net income, and franchise or
similar taxes imposed on it, by a jurisdiction under the laws of which it is
organized or in which its principal executive office is located or, in the case
of a Lender, in which its Applicable Lending Office is located, (ii) in the case
of each Lender, any United States withholding taxes imposed on such payment, but
not excluding any portion of such tax that exceeds the United States withholding
tax which would have been imposed on such a payment to such Lender under the
laws and treaties in effect (x) when such Lender first becomes a party to this
Agreement or (y) when such Lender changes its Applicable Lending Office, (iii)
taxes attributable to such Lender’s or Administrative Agent’s failure to comply
with Section 8.04(e), (f), (g) or (h) and (iv) any U.S. federal withholding
Taxes imposed under FATCA.
“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Agreement or any Note.
(b)    All payments by or on account of the Borrower to or for the account of
any Lender or the Administrative Agent hereunder or under any Note shall be made
without deduction for any Taxes, except as required by applicable law. If any
withholding agent shall be required by law to deduct any Taxes from any such
payment, (i) the sum payable by the Borrower shall be increased as necessary so
that after all required deductions for Taxes are made (including deductions
applicable to additional sums payable under this Section) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such withholding
agent shall make such deductions, (iii) such withholding agent shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law and (iv) if the withholding agent is the
Borrower, the Borrower shall promptly furnish to the Administrative Agent, at
its address specified in or pursuant to Section 9.01, the original or a
certified copy of a receipt evidencing payment thereof.


(c)    In addition, the Borrower agrees to pay any Other Taxes.


    


55

--------------------------------------------------------------------------------












(d)    The Borrower agrees to indemnify each Lender and the Administrative Agent
for the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted (whether or not correctly) by any
jurisdiction on amounts payable under this Section) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be paid within 15 days after such Lender or the
Administrative Agent (as the case may be) makes demand therefor.


(e)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under this Agreement or any Note
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 8.04(f), (g) and (h)) below) shall not be required if in
the Lender's reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Each
Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.


(f)    Without limiting the generality of the foregoing, each Lender that is not
a U.S. person, before it signs and delivers this Agreement in the case of each
Lender listed on the signature pages hereof and before it becomes a Lender in
the case of each other Lender, and from time to time thereafter if requested in
writing by the Borrower or the Administrative Agent (but only so long as such
Lender remains lawfully able to do so), shall provide each of the Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) with whichever of the following is applicable:


(i)    in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
hereunder or under any Note, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments hereunder or under any
Note, IRS Form W-8BEN or IRS Form


56

--------------------------------------------------------------------------------












W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;


(ii)    executed copies of IRS Form W-8ECI;


(iii)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable; or


(iv)    to the extent a Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the Lender
is a partnership and one or more direct or indirect partners of such Lender are
claiming the portfolio interest exemption, such Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner.


(g)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax.


(h)    If a payment made to a Lender hereunder or under any Note would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the








57

--------------------------------------------------------------------------------










Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (h), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(i)    If a Lender, that is otherwise exempt from or subject to a reduced rate
of withholding tax, becomes subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as such Lender shall
reasonably (at the expense of such Lender) request to assist such Lender to
recover such Taxes.


(j)    If the Borrower is required to pay additional amounts to or for the
account of any Lender pursuant to this Section as a result of a change in law or
treaty occurring after such Lender first became a party to this Agreement, then
such Lender will, at the Borrower’s request, change the jurisdiction of its
Applicable Lending Office if, in the judgment of such Lender, such change will
eliminate or reduce any such additional payment which may thereafter accrue and
is not otherwise disadvantageous to such Lender.


(k)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrower to do so), (ii) any taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.06(d) relating to the maintenance of a
Participant Register and (iii) any taxes excluded from the definition of Taxes
and attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with this Agreement or any Note, and any
reasonable expenses arising therefrom or with respect thereto. A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender hereunder or under any Note or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(k).


(l)    Unless required by applicable laws, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender,
or have any obligation to pay to any Lender, any refund of taxes withheld or
deducted from funds paid for the account of such Lender, as the case may be.












58

--------------------------------------------------------------------------------










Section 8.05.     Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(i) the obligation of any Lender to make, or to continue or convert outstanding
Loans as or to, Euro-Dollar Loans has been suspended pursuant to Section 8.02 or
(ii) any Lender has demanded compensation from a Borrower under Section 8.03 or
8.04 with respect to its Euro-Dollar Loans, and in any such case the Borrower
shall, by at least five Euro-Dollar Business Days’ prior notice to such Lender
through the Administrative Agent, have elected that the provisions of this
Section shall apply to such Lender, then, unless and until such Lender notifies
the Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist, all Loans which would otherwise be made by such
Lender as (or continued as or converted to) Euro-Dollar Loans shall instead be
Base Rate Loans on which interest and principal shall be payable
contemporaneously with the related Euro-Dollar Loans of the other Lenders. If
such Lender notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer exist, the principal amount of
each such Base Rate Loan shall be converted into a Euro-Dollar Loan on the first
day of the next succeeding Interest Period applicable to the related Euro-Dollar
Loans of the other Lenders.


Section 8.06.     Substitution of Lender. If (i) the obligation of any Lender to
make Euro-Dollar Loans has been suspended pursuant to Section 8.02 or (ii) any
Lender has demanded compensation under Section 8.03 or 8.04, the Borrower shall
have the right, with the assistance of the Administrative Agent, to seek a
mutually satisfactory substitute bank or banks (which may be one or more of the
Lenders) to purchase the Loans and assume the Commitment of such Lender.


ARTICLE 9
MISCELLENEOUS


Section 9.01.     Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including e-mail, facsimile or similar
writing) and shall be given to such party: (a) in the case of the Borrower or
the Administrative Agent, at its address or facsimile number set forth on the
signature pages hereof, (b) in the case of any Lender, at its address or
facsimile number set forth in its Administrative Questionnaire or in the case of
any party, at such other address or facsimile number as such party may hereafter
specify for the purpose by notice to the Administrative Agent and the Borrower.
Each such notice, request or other communication shall be effective (i) if given
by facsimile when deemed received as provided below, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid or (iii) except as provided below, if
given by any other means, when delivered at the address referred to in this
Section; provided that notices to the Administrative Agent under Article 2 or
Article 8 shall not be effective until received.








59

--------------------------------------------------------------------------------










Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e‑mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
2 if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to a facsimile number or e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet.
Section 9.02.     No Waivers. No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege hereunder or under any
Note shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further






60

--------------------------------------------------------------------------------










exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.


Section 9.03.     Expenses; Indemnification. (a) The Borrower shall pay (i) all
reasonable and documented out-of-pocket expenses of the Administrative Agent,
including reasonable and documented fees and disbursements of one special
counsel for the Administrative Agent, in connection with the preparation and
administration of this Agreement, any waiver or consent hereunder or any
amendment hereof or any Default or alleged Default hereunder and (ii) if an
Event of Default occurs, all out-of-pocket expenses incurred by the
Administrative Agent and each Lender, including (without duplication) the fees
and disbursements of outside counsel and the allocated cost of inside counsel,
in connection with such Event of Default and collection, bankruptcy, insolvency
and other enforcement proceedings resulting therefrom.


(b)    The Borrower agrees to indemnify the Administrative Agent, the Joint Lead
Arrangers and each Lender, their respective affiliates and the respective
directors, officers, agents, employees and other representatives of each of the
foregoing (each an “Indemnitee”) and hold each Indemnitee harmless from and
against any and all liabilities, losses, claims, damages, costs and expenses of
any kind, including, without limitation, the reasonable fees and disbursements
of counsel, which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) brought or threatened relating
to or arising out of this Agreement, any actual or proposed use of proceeds of
Loans hereunder or the transactions contemplated hereunder, regardless of
whether any Indemnitee is a party thereto, and to reimburse each Indemnitee upon
demand for any legal or other expenses incurred in connection with investigating
or defending any of the foregoing; provided that no Indemnitee shall have the
right to be indemnified hereunder for such Indemnitee’s own gross negligence,
bad faith or willful misconduct, in each case as determined by a court of
competent jurisdiction in a final and non-appealable judgment and provided
further that each Indemnitee shall be obligated to refund or return any and all
amounts paid by the Borrower pursuant to this Section 9.03 to such Indemnitee
for any liabilities, losses, claims, damages, costs and expenses to the extent
such Indemnitee is not entitled to payment thereof in accordance with the terms
hereof.


(c)    This Section 9.03 shall survive any termination of this Agreement, the
termination or assignment of the Commitments and the repayment of all
outstanding Loans.


(d)    To the fullest extent permitted by applicable law, each party hereto and
each Indemnitee hereby waives, any claim, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated








61

--------------------------------------------------------------------------------










hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof; provided that nothing in this clause (d) shall limit the
Borrower’s indemnification and reimbursement obligations in this Section 9.03 to
the extent such indirect, special, punitive or consequential damages are
included in any claim by a person unaffiliated with the applicable Indemnitee
with respect to which the applicable Indemnitee is entitled to indemnification
as set forth in this Section 9.03.


Section 9.04.     Set-offs; Sharing.


(a)    If (i) an Event of Default has occurred and is continuing and (ii) the
Required Lenders have requested the Administrative Agent to declare the Loans to
be immediately due and payable pursuant to Article 6, or the Loans have become
immediately due and payable without notice as provided in Article 6, then the
Administrative Agent, each Lender and each of their respective Affiliates are
hereby authorized by the Borrower at any time and from time to time, to the
extent permitted by applicable law, without notice to the Borrower (any such
notice being expressly waived by the Borrower), to set off and apply all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Administrative Agent, such
Lender or any such Affiliate, as the case may be, to or for the account of the
Borrower against any obligations of the Borrower to the Administrative Agent or
such Lender, as the case may be, now or hereafter existing under this Agreement,
regardless of whether any such deposit or other obligation is then due and
payable or is in the same currency or is booked or otherwise payable at the same
office as the obligation against which it is set off and regardless of whether
the Administrative Agent, such Lender or any such Affiliate, as the case may be,
shall have made any demand for payment under this Agreement. The Administrative
Agent, each Lender and each of their respective Affiliates agree promptly to
notify the Borrower after any such set-off and application is made by such
party; provided that any failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent,
the Lenders and their respective Affiliates under this subsection are in
addition to any other rights and remedies which they may have.


(b)    Each Lender agrees that if it shall, by exercising any right of set-off
or counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal and interest then due with respect to the Loans held by it
which is greater than the proportion received by any other Lender in respect of
the aggregate amount of principal and interest then due with respect to the
Loans held by such other Lender, the Lender receiving such proportionately
greater payment shall purchase such participations in the Loans held by the
other Lenders, and such other adjustments shall be made, as may be required so
that all such payments of principal and interest with respect to the Loans held
by the Lenders shall be shared by the Lenders pro rata; provided that nothing in
this Section shall impair the right of any Lender to exercise any right of
set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of the Borrower other than indebtedness
in respect of the Loans. The Borrower agrees, to the fullest extent it may
effectively do so under applicable law,


62

--------------------------------------------------------------------------------










that any holder of a participation in a Loan, whether or not acquired pursuant
to the foregoing arrangements, may exercise rights of set-off or counterclaim
and other rights with respect to such participation as fully as if such holder
of a participation were a direct creditor of the Borrower in the amount of such
participation.


Section 9.05.     Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, (x) such amendment or waiver is
in writing, (y) such amendment or waiver is signed by the Borrower and the
Required Lenders (and, if the rights or duties of any the Administrative Agent
are affected thereby, by it) and (z) the Borrower has notified the
Administrative Agent of such amendment or waiver in writing; provided that no
such amendment or waiver shall:


(a)    unless signed by each affected Lender, (i) increase the Commitment of any
Lender, (ii) reduce the principal of or rate of interest on any Loan or any
interest thereon or any fees hereunder, (iii) postpone the date fixed for any
payment of principal of or interest on any Loan or any fees hereunder or for the
termination of any Commitment or (iv) alter the pro rata treatment of the
Lenders as provided herein in a manner adverse to any Lender;


(b)    unless signed by all Lenders, change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Loans, or the number of Lenders,
which shall be required for the Lenders or any of them to take any action under
this Section or any other provision of this Agreement; or


(c)    unless signed by the Administrative Agent, amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder.


It is understood that the operation of Section 2.17 in accordance with their
terms is not an amendment subject to this Section 9.05.


Section 9.06.     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender and the Administrative Agent
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void).
















63

--------------------------------------------------------------------------------










(b)    Any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that (i)
except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) subject to each such
assignment (determined as of the date the Assignment and Assumption Agreement,
as hereinafter defined, with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default with respect to the
Borrower has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned and (iii) the parties to each assignment
shall execute and deliver to the Administrative Agent an agreement,
substantially in the form of Exhibit I hereto (an “Assignment and Assumption
Agreement”), together with a processing and recordation fee of $3,500, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. Subject to acceptance and
recording thereof by the Administrative Agent pursuant to paragraph (c) of this
Section, from and after the effective date specified in each Assignment and
Assumption Agreement, the Eligible Assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption Agreement, be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption Agreement
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 8.03, 8.04 and 9.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.


(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain a copy of each Assignment and Assumption Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent










64

--------------------------------------------------------------------------------










and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.


(d)    Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than the Borrower or its Affiliates, a Defaulting Lender or its
Affiliates, or a natural person, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (i), (ii) or (iii)
of Section 9.05(a) that affects such Participant. Subject to paragraph (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12 and 2.15 and Article 8 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.04 as though it were a Lender, provided
such Participant agrees to be subject to Section 9.04 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts of
(and stated interest on) each Participant's interest in the Loans or other
obligations hereunder or under any Note (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any Commitments, Loans or
its other obligations hereunder or under any Note) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.








65

--------------------------------------------------------------------------------








(e)    A Participant shall not be entitled to receive any greater payment under
Section 8.03 or 8.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent or except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. A Participant organized under the laws of a
jurisdiction outside the United States shall not be entitled to the benefits of
Section 8.04 unless such Participant complies with the requirements of Section
8.04 as though it were a Lender (it being understood that the documentation
required under Section 8.04(f) shall be delivered to the participating Lender)).


(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


Section 9.07.     [Reserved.]


Section 9.08.     No Reliance on Margin Stock. Each of the Lenders represents to
each Agent and each of the other Lenders that it in good faith is not relying
upon any “margin stock” (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for in this Agreement.


Section 9.09.     Confidentiality. (a) The Administrative Agent and each Lender
agrees to keep any information delivered or made available by the Borrower
pursuant to this Agreement confidential from anyone other than persons employed
or retained by such Lender who are engaged in evaluating, approving, structuring
or administering the credit facility contemplated hereby; provided that nothing
herein shall prevent any Lender from disclosing such information (a) to its and
its affiliates’ directors, officers, employees, controlling persons and agents,
including accountants, legal counsel and other advisors who need to know such
information (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (b) to any other Lender or to
the Administrative Agent, (c) to any other Person if reasonably incidental to
the administration of the credit facility contemplated hereby, (d) upon the
order of any court or administrative agency (in which case such Person agrees to
inform the Borrower promptly thereof to the extent practicable and not
prohibited by law or such order), (e) upon the request or demand of any
regulatory agency or authority or self regulatory authority, (f) which (i) had
been publicly disclosed other than as a result of a disclosure by the
Administrative Agent or










66

--------------------------------------------------------------------------------










any Lender prohibited by this Agreement (ii) becomes available to any of them on
a non-confidential basis from a source other than the Borrower or one of their
agents (which source, to the knowledge of the Lenders, is not bound by any
obligation of confidentiality to the Borrower) or (iii) was known to any of them
on a non-confidential basis prior to its disclosure to them (as the case may be)
by the Borrower or one of its agents, (g) in connection with any litigation to
which the Administrative Agent, any Lender or its subsidiaries or Parent may be
a party (in which case such Person agrees to inform the Borrower promptly
thereof to the extent practicable and not prohibited by law or such legal
process), (h) to the extent necessary in connection with the exercise of any
remedy hereunder, (i) subject to provisions substantially similar to those
contained in this Section, to any actual or proposed Participant or Eligible
Assignee or to any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to
the Borrower and its obligations, (j) to any rating agency or CUSIP Bureau when
required by it or (k) with the Borrower’s consent.


(b)    Notwithstanding anything herein to the contrary, any party hereto (and
any employee, representative or other agent of thereof) may disclose to any and
all Persons, without limitation of any kind, the U.S. federal income tax
treatment and the U.S. federal income tax structure of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to it relating to such tax treatment and tax
structure. However, no disclosure of any information relating to such tax
treatment or tax structure may be made to the extent nondisclosure is reasonably
necessary in order to comply with applicable securities laws.


Section 9.10.     Governing Law; Submission to Jurisdiction. This Agreement and
each Note shall be governed by and construed in accordance with the laws of the
State of New York. The Borrower hereby submits to the exclusive jurisdiction of
the United States District Court for the Southern District of New York or, if
that court does not have subject matter jurisdiction, of any State court located
in the City and County of New York and any appellate court thereof for purposes
of all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby. The Borrower irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.


Section 9.11.     Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the Notes, and any separate
letter agreements with respect to fees payable to the










67

--------------------------------------------------------------------------------










Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.


Section 9.12.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


Section 9.13.     USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that, pursuant to the requirements of the
USA PATRIOT Act, it may be required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the USA PATRIOT Act.


Section 9.14.     No Advisory or Fiduciary Duty. The Borrower agrees that in
connection with all aspects of the Loans contemplated by this Agreement and any
transactions in connection therewith, (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Joint Lead
Arrangers and the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Joint Lead Arrangers and the Lenders, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the Notes; (ii) (A) the Administrative Agent, each
Joint Lead Arranger and each Lender is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) neither the
Administrative Agent, any Joint Lead Arranger nor any Lender has any obligation
to the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the Notes; and (iii) the Administrative Agent, the Joint Lead Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent, any Joint Lead Arranger
nor any Lender has any obligation to disclose any of such interests to the
Borrower or any of its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, any Joint Lead Arranger or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.






68

--------------------------------------------------------------------------------












Section 9.15.     Survival. Each party's rights and obligations under Articles
7, 8 and 9 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations hereunder or under any Note.


Section 9.16.     Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumption Agreements, amendments or other modifications, any
Notice of Borrowing, any Notice of Interest Election, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.


Section 9.17.     Acknowledgment And Consent To Bail-in Of Affected Financial
Institutions. Notwithstanding anything to the contrary in this Agreement, any
Note or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under this Agreement or any Note, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
        












69

--------------------------------------------------------------------------------




        






(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any Note; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.




    
    
    


    
























































70

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 





                        
CONSOLIDATED EDISON, INC.
By:
/s/ Yukari Saegusa
Name: Yukari Saegusa
Title: Vice President and Treasurer
Address: 4 Irving Place
                 New York, New York 10003
 





                
 





                        






















                












--------------------------------------------------------------------------------




                        
BANK OF AMERICA, N.A.,
as Administrative Agent
By:
/s/ Kelly Weaver
Name: Kelly Weaver
Title: Vice President
BANK OF AMERICA, N.A.
as Lender
By:
/s/ Jennifer K. Cochrane


Name: Jennifer K. Cochrane
Title: Vice President































                        


























                        




--------------------------------------------------------------------------------




                        
JPMORGAN CHASE BANK, N.A.,
as Lender
By:
/s/ Nancy R. Barwig
Name: Nancy R. Barwig
Title: Executive Director



























































































--------------------------------------------------------------------------------




                            
BARCLAYS BANK PLC,




as Lender
By:
/s/ Sydney G. Dennis
Name: Sydney G. Dennis
Title: Director















































































--------------------------------------------------------------------------------




                            
Citibank, N.A.,




as Lender
By:
/s/ Richard Rivera


Name: Richard Rivera
Title: Vice President

























--------------------------------------------------------------------------------




                            
MIZUHO BANK, LTD,




as Lender
By:
/s/ Edward Sacks
Name: Edward Sacks
Title: Authorized Signatory





























--------------------------------------------------------------------------------




                            
Canadian Imperial Bank of Commerce, New York Branch,


as Lender
By:
/s/ Anju Abraham


Name: Anju Abraham
Title: Authorized Signatory





























--------------------------------------------------------------------------------




                            
MUFG Bank, Ltd.,




as Lender
By:
/s/ Kevin Sillona


Name: Kevin Sillona
Title: Vice President





























--------------------------------------------------------------------------------




                            
PNC Bank, National Association,




as Lender
By:
/s/ Alex Rolfe




Name: Alex Rolfe
Title: Vice President





























--------------------------------------------------------------------------------




                            
SUMITOMO MITSUI BANKING CORPORATION


as Lender
By:
/s/ Katie Lee
Name: Katie Lee
Title: Director



























--------------------------------------------------------------------------------




                            
TD Bank, N.A.,




as Lender
By:
/s/ Vijay Prasad


Name: Vijay Prasad
Title: Senior Vice President



























--------------------------------------------------------------------------------




                            
U.S BANK NATIONAL ASSOCIATION,




as Lender
By:
/s/ Andrew N. Taylor




Name: Andrew N. Taylor
Title: Senior Vice President







--------------------------------------------------------------------------------







COMMITMENT SCHEDULE


Lender
Commitment
Initial Percentage
Bank of America, N.A.
$75,000,000.00
10.00%
JPMorgan Chase Bank, N.A.
$75,000,000.00
10.00%
Barclays Bank PLC
$70,000,000.00
9.33%
Citibank, N.A.
$70,000,000.00
9.33%
Mizuho Bank, Ltd.
$70,000,000.00
9.33%
Canadian Imperial Bank of Commerce, New York Branch
$65,000,000.00
8.67%
MUFG Bank, Ltd.
$65,000,000.00
8.67%
PNC Bank, National Association
$65,000,000.00
8.67%
Sumitomo Mitsui Banking Corporation
$65,000,000.00
8.67%
TD Bank, N.A.
$65,000,000.00
8.67%
U.S. Bank National Association
$65,000,000.00
8.67%
 
 
 
 
 
 
 
 
 
Total
$750,000,000.00
100.000000000%

















































--------------------------------------------------------------------------------










CONSOLIDATED EDISON, INC.
PRICING SCHEDULE


For the period commencing on the Effective Date to, but not including, the Term
Loan Conversion Date, each of “Facility Fee Rate” “Euro-Dollar Margin” and “Base
Rate Margin” for the Borrower means, for any day, the rate per annum set forth
below in the row opposite such term and in the column corresponding to the
Pricing Level for the Borrower on such day:
Pricing Level
Level I
Level II
Level III
Level IV
Level V
Level VI
Facility Fee Rate
0.100%
0.125%
0.150%
0.200%
0.250%
0.300%
Euro-Dollar Margin
1.025%
1.125%
1.225%
1.300%
1.500%
1.700%
Base Rate Margin
0.025%
0.125%
0.225%
0.300%
0.500%
0.700%



On and after the Term Loan Conversion Date, each of “Euro-Dollar Margin” and
“Base Rate Margin” for the Borrower means, for any day, the rate per annum set
forth below in the row opposite such term and in the column corresponding to the
Pricing Level for the Borrower on such day:
Pricing Level
Level I
Level II
Level III
Level IV
Level V
Level VI
Euro-Dollar Margin
1.125%
1.250%
1.375%
1.500%
1.750%
2.000%
Base Rate Margin
0.125%
0.250%
0.375%
0.500%
0.750%
1.000%



For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule:
“Level I Pricing” applies on any day on which the Borrower’s long-term debt is
rated A+ or higher by S&P or A1 or higher by Moody’s.
“Level II Pricing” applies on any day on which (i) the Borrower’s long-term debt
is rated A or higher by S&P or A2 or higher by Moody’s and (ii) Level I Pricing
does not apply.
“Level III Pricing” applies on any day on which (i) the Borrower’s long-term
debt is rated A- or higher by S&P or A3 or higher by Moody’s and (ii) neither
Level I Pricing nor Level II Pricing applies.
“Level IV Pricing” applies on any day on which (i) the Borrower’s long-term debt
is rated BBB+ or higher by S&P or Baa1 or higher by Moody’s and (ii) none of
Level I Pricing, Level II Pricing or Level III Pricing applies.
“Level V Pricing” applies on any day on which (i) the Borrower’s long-term debt
is rated BBB or higher by S&P or Baa2 or higher by Moody’s and (ii) none of
Level I Pricing, Level II Pricing, Level III Pricing or Level IV Pricing
applies.
“Level VI Pricing” applies on any day if no other Pricing Level applies on such
day.
“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).






--------------------------------------------------------------------------------








“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV, Level V or Level VI Pricing applies on any day.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).
The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the relevant
Borrower without third-party credit enhancement, and any rating assigned to any
other debt security of the Borrower shall be disregarded. The ratings in effect
for any day are those in effect at the close of business on such day.
In the case of split ratings from S&P and Moody’s, the rating to be used to
determine the applicable Pricing Level is the higher of the two (e.g., A+/A2
results in Level I Pricing); provided that if the split is more than one full
rating category, a rating one notch below the higher of the two will be used
(e.g. A-/Baa2 results in Level IV Pricing and A/Baa2 results in Level III
Pricing).








--------------------------------------------------------------------------------











EXHIBIT A
NOTE
New York, New York
__________ ____, 20__
For value received, CONSOLIDATED EDISON, INC., a New York corporation (the
“Borrower”), promises to pay to the order of ______________________ or its
registered assigns (the “Lender”), for the account of its Applicable Lending
Office, the unpaid principal amount of each Loan made by the Lender to the
Borrower pursuant to the Credit Agreement referred to below on the maturity date
provided for in the Credit Agreement. The Borrower promises to pay interest on
the unpaid principal amount of each such Loan on the dates and at the rate or
rates provided for in the Credit Agreement. All such payments of principal and
interest shall be made in lawful money of the United States in Federal or other
immediately available funds at the office of Bank of America, N.A., One Bryant
Park, New York, New York.
All Loans made by the Lender, the respective types thereof and all repayments of
the principal thereof shall be recorded by the Lender and, if the Lender so
elects in connection with any transfer or enforcement hereof, appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding may be endorsed by the Lender on the schedule attached hereto,
or on a continuation of such schedule attached to and made a part hereof;
provided that the failure of the Lender to make (or any error in making) any
such recordation or endorsement shall not affect the Borrower’s obligations
hereunder or under the Credit Agreement.
This note is one of the Notes referred to in the Credit Agreement dated as of
April 6, 2020 among Consolidated Edison, Inc., the Lenders party thereto and
Bank of America, N.A., as Administrative Agent (as the same may be amended from
time to time, the “Credit Agreement”). Terms defined in the Credit Agreement are
used herein with the same meanings. Reference is made to the Credit Agreement
for provisions for the prepayment hereof and the acceleration of the maturity
hereof.
































A-1

--------------------------------------------------------------------------------












 CONSOLIDATED EDISON, INC.
By:
 
Name:
Title:





































































































A-2

--------------------------------------------------------------------------------










LOANS AND PAYMENTS OF PRINCIPAL
Date
Amount of Loan
Type of Loan
Amount of Principal Repaid
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







A-3

--------------------------------------------------------------------------------











EXHIBIT B
NOTICE OF BORROWING


Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of April 6, 2020
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Consolidated Edison, Inc., the Lenders party thereto
and Bank of America, N.A., as Administrative Agent.
The undersigned hereby requests a Borrowing of Loans:
1.    On _________________________________________(a Domestic Business Day).
2.    In the amount of $_____________________________.
3.    Comprised of _________________________________.
[Base Rate Loans or Euro-Dollar Loans]
4.    For Euro-Dollar Loans: with an Interest Period of __________________. 1 


The Borrowing requested herein complies with the proviso to the first sentence
of Section 2.01 of the Agreement.
[BORROWER]
By:     _________________________________________
Name: _________________________________________    
Title:     _________________________________________












________________________
1 One, two, three or six months.


B-1

--------------------------------------------------------------------------------









EXHIBIT C
NOTICE OF INTEREST RATE ELECTION
Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of April 6, 2020
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Consolidated Edison, Inc., the Lenders party thereto
and Bank of America, N.A., as Administrative Agent.
The undersigned hereby requests a conversion or continuation of Loans
1.    On ____________________________________(a Domestic Business Day).
2.    In the amount of $_______________________________.
3.    Comprised of___________________________________.
[Base Rate Loans or Euro-Dollar Loans]
4.    For Euro-Dollar Loans: with an Interest Period of __________________.1


[BORROWER]
By:     __________________________________________
Name: __________________________________________
Title:     __________________________________________
    


















________________________
1 One, two, three or six months.




C-1

--------------------------------------------------------------------------------











EXHIBIT D
[RESERVED]




D-1

--------------------------------------------------------------------------------





EXHIBIT E
[RESERVED]




E-1

--------------------------------------------------------------------------------







EXHIBIT F
OPINION OF COUNSEL FOR
CONSOLIDATED EDISON, INC.
April 6, 2020


To the Lenders and the Administrative Agent
Referred to Below
c/o Bank of America, N.A., as Administrative Agent
One Bryant Park
New York, New York 10036


I am Senior Vice President and General Counsel of Consolidated Edison, Inc., a
New York corporation (the “Company”), and as such am familiar with the legal
affairs of the Company. I and other members of the Law Department of
Consolidated Edison Company of New York, Inc., the principal subsidiary of the
Company, have represented the Company in connection with the Credit Agreement
dated as of April 6, 2020 (the “Credit Agreement”) among the Company,the Lenders
party thereto and Bank of America, N.A., as Administrative Agent. Capitalized
terms used herein without definition are used as defined in the Credit
Agreement. This opinion is being rendered to you at the request of our clients
pursuant to Section 3.01(b) of the Credit Agreement.
In connection with this opinion letter, I have examined an execution copy of the
Credit Agreement and originals or copies, certified or otherwise identified to
my satisfaction, of such documents, corporate records and certificates of public
officials and have discussed the foregoing documents and such other matters with
such personnel of the Law Department and such officials of the Company, as I
considered necessary or appropriate to enable me to express the opinions stated
in this letter. In such examination, I have assumed the genuineness of all
documents submitted to me as originals, and the conformity to the originals of
all documents submitted to me as copies.
Based on the foregoing and subject to the other qualifications, assumptions and
limitations stated herein, it is my opinion that:
1.    The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of New York and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.
2.    The execution, delivery and performance by the Company of the Credit
Agreement and the Notes are within the Company’s corporate powers, have been
duly authorized by all necessary corporate action and require no action by or in
respect of, or filing with, any governmental body, agency or official, and
do not contravene, or constitute a default under, any provision of applicable
law or regulation or of the Company’s certificate of incorporation or by-laws
or, to my knowledge, of any agreement, judgment, injunction, order, decree or
other instrument binding upon the Company or any Material Subsidiary or result
in the creation or imposition of any Lien on any asset of the Company or any
Material Subsidiary.


F-1

--------------------------------------------------------------------------------








3.    The Credit Agreement constitutes a valid and binding agreement of the
Company and each Note issued thereunder today constitutes a valid and binding
obligation of the Company, in each case enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general principles of equity.
4.    Except as otherwise disclosed in the Company’s periodic reports under the
Exchange Act, to the best of my knowledge, there is no action, suit or
proceeding pending or threatened against or affecting the Company or any
Material Subsidiary before any court or arbitrator or any governmental body,
agency or official, in which there is a reasonable possibility of an adverse
decision which could materially adversely affect the business, consolidated
financial position or consolidated results of operations of the Company and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity of the Credit Agreement or the Notes.
5.    Each of the Company’s Material Subsidiaries is a corporation validly
existing and in good standing under the laws of its jurisdiction of
incorporation, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.
This letter is provided as a legal opinion only, and not as a guaranty or
warranty of the matters discussed herein. The opinion expressed in this letter
is limited to the matters stated herein, and no opinion is implied or may be
inferred beyond the matters expressly stated.
The opinions expressed in this letter are based on laws and regulations as in
effect on the date hereof and facts as I understand them as of the date hereof.
I am not assuming any obligation, and do not undertake to revise, update or
supplement this opinion letter after the date hereof notwithstanding any change
in applicable law or regulation or interpretation thereof, any amendment,
supplement modification or rescission of any document examined or relied on in
connection herewith, or any change in the facts, after the date hereof.
I am admitted to the bars of the State of Connecticut, the State of Delaware and
the District of Columbia, and I express no opinion as to any laws of any
jurisdiction other than those of the State of New York and the federal laws of
the United States of America to the extent specifically referred to herein (the
“Applicable Laws”). With respect to the laws of the State of New York, I have
received advice,




























F-2

--------------------------------------------------------------------------------










satisfactory to me, from New York counsel in the Law Department admitted in such
jurisdiction. Insofar as the opinions expressed herein relate to matters
governed by laws other than the Applicable Laws, I have assumed, without having
made any independent investigation, that such laws do not affect any of the
opinions set forth herein.


The opinions expressed in this letter are rendered in connection with the
transactions contemplated by the Credit Agreement solely for your benefit and
are not to be relied upon, quoted, circulated, used or otherwise referred to for
any other purpose, nor may it be relied upon by any other person, without my
prior written consent.
Very truly yours,




F-3

--------------------------------------------------------------------------------







EXHIBIT G
[RESERVED]




G-1

--------------------------------------------------------------------------------







EXHIBIT H -1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Credit Agreement dated as of April 6, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Consolidated Edison, Inc., each lender from time to time
party thereto and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 8.04 (Taxes) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
“ten percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:_______________________________________
 
Name:
 
Title:

Date: ________ __, 20[ ]


































H-1

--------------------------------------------------------------------------------








EXHIBIT H-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Credit Agreement dated as of April 6, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Consolidated Edison, Inc., each lender from time to time
party thereto and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 8.04 (Taxes) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a “ten percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:_______________________________________
 
Name:
 
Title:

Date: ________ __, 20[ ]






































H-2

--------------------------------------------------------------------------------








EXHIBIT H-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Credit Agreement dated as of April 6, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Consolidated Edison, Inc., each lender from time to time
party thereto and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 8.04 (Taxes) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:_______________________________________
 
Name:
 
Title:

Date: ________ __, 20[ ]






















H-3

--------------------------------------------------------------------------------






EXHIBIT H-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)




Reference is hereby made to the Credit Agreement dated as of April 6, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Consolidated Edison, Inc., each lender from time to time
party thereto and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 8.04 (Taxes) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other loan document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a “ten percent shareholder”
of the Borrower within the meaning of Section 871(h)(3)(B) of the Internal
Revenue Code and (v) none of its direct or indirect partners/members is a
“controlled foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:_______________________________________
 
Name:
 
Title:

Date: ________ __, 20[ ]




























H-4

--------------------------------------------------------------------------------













EXHIBIT I
ASSIGNMENT AND ASSUMPTION AGREEMENT
AGREEMENT dated as of _________, 20__ among [NAME OF ASSIGNOR] (the “Assignor”)
and [NAME OF ASSIGNEE] (the “Assignee”).
WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Credit Agreement dated as of April 6, 2020 among CONSOLIDATED EDISON, INC.,
A NEW YORK CORPORATION (THE “BORROWER”), the Assignor and the other Lenders
party thereto and BANK OF AMERICA, N.A., as Administrative Agent (the
“Administrative Agent”) (as amended from time to time, the “Credit Agreement”);
WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrower in an aggregate principal amount at any time
outstanding not to exceed $____________;
WHEREAS, Loans made to the Borrower by the Assignor under the Credit Agreement
in the aggregate principal amount of $__________ are outstanding at the date
hereof;
WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $__________ (the “Assigned Amount”),
together with a corresponding portion of each of its outstanding Loans, and the
Assignee proposes to accept such assignment and assume the corresponding
obligations of the Assignor under the Credit Agreement;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
Section 1. Definitions. All capitalized terms not otherwise defined herein have
the respective meanings set forth in the Credit Agreement.
Section 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the extent of the
Assigned Amount and a corresponding portion of each of its outstanding Loans,
and the Assignee hereby accepts such assignment from the Assignor and assumes
all of the obligations of the Assignor under the Credit Agreement to the extent
of the Assigned Amount. Upon the execution and delivery hereof by the Assignor
and the Assignee and the execution of the consent attached hereto by [the
Borrower and] the Administrative Agent and the payment of the amounts specified
in Section 3 required to be paid on the date hereof (i) the Assignee shall, as
of the date hereof, succeed to the rights and be obligated to perform the
obligations of a Lender under the Credit Agreement with a Commitment in an
amount equal to the Assigned Amount and acquire the rights of the








I-1

--------------------------------------------------------------------------------








Assignor with respect to a corresponding portion of each of its outstanding
Loans and (ii) the Commitment of the Assignor shall, as of the date hereof, be
reduced by the Assigned Amount, and the Assignor shall be released from its
obligations under the Credit Agreement to the extent such obligations have been
assumed by the Assignee. The assignment provided for herein shall be without
recourse to the Assignor. The Assignee’s Percentage after giving effect to the
assignment contemplated hereby is [ ]%.
Section 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.1 Facility fees
accrued before the date hereof are for the account of the Assignor and such fees
accruing on and after the date hereof with respect to the Assigned Amount are
for the account of the Assignee. Each of the Assignor and the Assignee agrees
that if it receives any amount under the Credit Agreement which is for the
account of the other party hereto, it shall receive the same for the account of
such other party to the extent of such other party’s interest therein and
promptly pay the same to such other party.
Section 4. Consent of the Borrower and the Administrative Agent. This Agreement
is conditioned upon the consent of [the Borrower and] the Administrative Agent
pursuant to Section 9.06(b) of the Credit Agreement.
Section 5. No Reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition or statements of the Borrower, or the validity
and enforceability of the Borrower’s obligations under the Credit Agreement or
any Note. The Assignee acknowledges that it has, independently and without
reliance on the Assignor, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and will continue to be responsible for making its own independent
appraisal of the business, affairs and financial condition of the Borrower.
Section 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
Section 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.








____________________________________
1Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.




















I-2

--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.
                            
[NAME OF ASSIGNOR]
By:
 
Name:
Title:



                            
[NAME OF ASSIGNEE]
By:
 
Name:
Title:





The undersigned consent to the foregoing assignment.




                            
[CONSOLIDATED EDISON, INC.]
By:
 
Name:
Title:

































































I-3

--------------------------------------------------------------------------------












                            
BANK OF AMERICA, N.A., as Administrative Agent
By:
 
Name:
Title:







I-4

--------------------------------------------------------------------------------









EXHIBIT J
[RESERVED]








J-1

--------------------------------------------------------------------------------









EXHIBIT K


[RESERVED]




K-1